 
 


 
EXECUTION VERSION
 
SLC STUDENT LOAN TRUST 2010-1
 
 
SUBSERVICING AGREEMENT
 
 
between
 
 
SALLIE MAE, INC.,
 
 
as Subservicer
 
 
and
 
 
THE STUDENT LOAN CORPORATION,
 
 
as Servicer
 
 


 
 
 
Dated as of December 31, 2010
 


 
 

--------------------------------------------------------------------------------

 




 
TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
 
Definitions and Usage
 
Section 1.1
Definitions and Usage
2
     
ARTICLE II
 
Engagement and Compensation
 
Section 2.1
Effective Date
4
Section 2.2
Engagement of the Subservicer
4
Section 2.3
Assignment of Optional Purchase Right
5
Section 2.4
Compensation of the Subservicer
5
     
ARTICLE III
 
Section 3.1
Custody of Subserviced Student Loan Files
6
Section 3.2
Duties of Servicer as Custodian
7
Section 3.3
Maintenance of and Access to Records
8
Section 3.4
Release of Documents
8
Section 3.5
Instructions; Authority to Act
9
Section 3.6
Effective Period and Termination
9
     
ARTICLE IV
 
Section 4.1
Assumption of Duties; Duties of Subservicer
9
Section 4.2
Collection of Subserviced Student Loan Payments
11
Section 4.3
Realization upon Subserviced Student Loans
12
Section 4.4
No Impairment
12
Section 4.5
Purchase of Subserviced Student Loans; Reimbursement
12
Section 4.6
[Reserved]
14
Section 4.7
Right of Inspection; Audits
14
Section 4.8
Subservicer Expenses
14
Section 4.9
Appointment of Subservicers
15
Section 4.10
Reports
16
Section 4.11
Securities and Exchange Commission Filings
17
Section 4.12
Covenants and Agreements of the Eligible Lender Trustee, Servicer and
Subservicer
18
Section 4.13
Incentive Programs; Deferment and Forbearance
19
Section 4.14
Financial Statements
19
Section 4.15
Insurance
20
Section 4.16
Administration Agreement
20
Section 4.17
Lender Identification Number
20





 
 

--------------------------------------------------------------------------------

 




Section 4.18
Privacy and Information Security Provisions
20
Section 4.19
Reimbursement of Servicer
21
     
ARTICLE V
 
Section 5.1
Representations of Subservicer
21
Section 5.2
Indemnities of Subservicer
22
Section 5.3
Merger or Consolidation of, or Assumption of the Obligations of, Subservicer
23
Section 5.4
Limitation on Liability of Subservicer
23
Section 5.5
Sallie Mae, Inc. Not to Resign as Subservicer
24
     
ARTICLE VI
 
Section 6.1
Subservicer Default
24
Section 6.2
Appointment of Successor
27
Section 6.3
Notification to Noteholders
27
Section 6.4
Waiver of Past Defaults
28
     
ARTICLE VII
 
Section 7.1
Amendment
28
Section 7.2
Notices
28
Section 7.3
Counterparts
30
Section 7.4
Entire Agreement; Severability
30
Section 7.5
Governing Law
30
Section 7.6
Consent to Jurisdiction
30
Section 7.7
Relationship of Parties
30
Section 7.8
Captions
31
Section 7.9
Nonliability of Directors, Officers and Employees
31
Section 7.10
Assignment
31
Section 7.11
Limitation of Liability of Owner Trustee, Indenture Trustee and Indenture
Administrator
31
     
ARTICLE VIII
 
Section 8.1
Intent of the Parties; Reasonableness
31
Section 8.2
Reporting Requirements
32
Section 8.3
Subservicer Compliance Statement
33
Section 8.4
Report on Assessment of Compliance and Attestation
33
     
ARTICLE IX
 
Section 9.1
Intended Third-Party Beneficiaries
34





 
ii

--------------------------------------------------------------------------------

 




ATTACHMENT A
SUBSERVICER REPORTS
   
ATTACHMENT B-1
FILE LOCATIONS
   
ATTACHMENT B-2
FILE LOCATIONS
   
ATTACHMENT C
FORM OF CERTIFICATION TO BE PROVIDED TO DEPOSITOR BY SERVICER
   
ATTACHMENT D
FORM OF ANNUAL CERTIFICATION
   
ATTACHMENT E
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
   
ATTACHMENT F
LIMITED POWER OF ATTORNEY
   
ATTACHMENT G
SERVICER RESPONSIBILITIES





 
iii

--------------------------------------------------------------------------------

 




 
SUBSERVICING AGREEMENT
 
This Subservicing Agreement (this "Agreement") is entered into as of December
31, 2010 between SALLIE MAE, INC., as subservicer (in such capacity, the
"Subservicer"), and THE STUDENT LOAN CORPORATION ("SLC"), as servicer (in such
capacity, the "Servicer").
 
WHEREAS, the Servicer provides servicing functions for SLC Student Loan Trust
2010-1, (the "Issuer") that include servicing and holding student loans which
are guaranteed under a guarantee program established pursuant to the
requirements of the Higher Education Act of 1965, as amended (the "Student
Loans");
 
WHEREAS, such services are provided by the Servicer to the Issuer pursuant to
the Servicing Agreement dated as of July 6, 2010 (the "Servicing Agreement"), by
and between (i) the Servicer, (ii) the Issuer and (iii) SLC, not in its
individual capacity but solely in its capacity as administrator (in such
capacity, the "Administrator") under the Administration Agreement dated as of
July 6, 2010 (the "Administration Agreement"), among the Issuer, SLC Student
Loan Receivables I, Inc. (the "Depositor"), the Administrator and the Servicer;
 
WHEREAS, the servicing obligations with respect to the Student Loans are
currently sub-contracted by the Servicer to Citibank (South Dakota), National
Association ("CSD") pursuant to that certain Subservicing Agreement, dated as of
July 6, 2010 (the "Existing Subservicing Agreement"), between SLC as Servicer,
and CSD as subservicer (the "Existing Subservicer");
 
WHEREAS, the Servicer and the Existing Subservicer desire to terminate the
Existing Subservicing Agreement and replace the Existing Subservicer with the
Subservicer on the terms and conditions contained herein, and the Subservicer is
willing to obligate itself to undertake to fulfill all obligations of SLC as
Servicer under the Servicing Agreement and CSD as Existing Subservicer under the
Existing Subservicing Agreement, effective as of the date hereof; provided,
however, that until the expiration of a transition period the Existing
Subservicer will agree to continue to perform all such servicing obligations
(such period being referred to as the "Transition Period", and the last date of
such Transition Period being referred to as the "Conversion Date");
 
WHEREAS, the promissory notes evidencing the Trust Student Loans and other files
and records related thereto are currently held by CSD as custodian for the
benefit of U.S. Bank National Association, as indenture trustee (the "Indenture
Trustee") on behalf of the Noteholders and various other secured parties
described in the Indenture (as described below) (collectively, the "Secured
Parties") pursuant to the Custody Agreement dated as of July 6, 2010 (the
"Custody Agreement") by and among the Issuer, Citibank, N.A., as eligible lender
trustee on behalf of the Issuer (in such capacity, the "Eligible Lender
Trustee"), the Indenture Trustee and the Servicer;
 
WHEREAS, the Servicer desires that the Custodian assign its obligations under
the Custody Agreement to the Subservicer and the Subservicer desires to assume
such obligations and the Custodian shall, therefore, deliver the Student Loan
Notes (including any electronic records evidencing the same) and other related
documents to the Subservicer (or its designee) to be held and maintained
pursuant to the terms and conditions set forth herein and after all such
 


 
 

--------------------------------------------------------------------------------

 


 
Student Loan Notes and other related documents have been delivered to the
Subservicer in accordance with Section 3.1 hereof, the Custody Agreement will be
terminated;
 
WHEREAS, the Servicer, the Existing Subservicer and the Subservicer are
simultaneously with the execution and delivery of this Agreement entering into
the Sub-Subservicing Agreement dated as of the date hereof (the
"Sub-Subservicing Agreement") to provide for the sub-contracting of all
servicing and custodial obligations required to be performed by the Servicer and
the Subservicer under the Servicing Agreement and this Agreement with respect to
the Student Loans for the duration of the Transition Period;
 
WHEREAS, Issuer has issued notes (the "Notes") pursuant to the Indenture dated
as of July 6, 2010 (the "Indenture"), by and among the Issuer, the Indenture
Trustee and Citibank, N.A., as indenture administrator (in such capacity, the
"Indenture Administrator"), and the Eligible Lender Trustee, which Notes are
payable from the assets of the Issuer;
 
WHEREAS, the Subservicer is engaged in the business of providing, among other
things, loan servicing and custody services for Student Loans;
 
WHEREAS, the Servicer wishes to retain the Subservicer to (i) service all
Student Loans owned by the Issuer as beneficial owner which are required to be
serviced, and currently are serviced, by the Servicer under the Servicing
Agreement and/or the Existing Subservicer under the Existing Subservicing
Agreement (the "Subserviced Student Loans") and to perform all other obligations
of the Servicer under the Servicing Agreement, and (ii) maintain files and
records on the Indenture Trustee's behalf (for the benefit of the Noteholders
and the other Secured Parties) and holding therein the Subserviced Student Loan
Files (as defined herein) as shall be received by the Subservicer from the
Servicer and the Subservicer wishes to undertake the obligation to service all
such Subserviced Student Loans and maintain custody of all such Subserviced
Student Loan Files in accordance with the requirements of the Higher Education
Act of 1965, as amended, regulations promulgated thereunder by the Department
(collectively, the "Higher Education Act") and requirements issued by any
applicable Guarantor on as both shall mutually agree and under the terms
hereinafter set forth;
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Servicer and the Subservicer agree as follows:
 
ARTICLE I
 
DEFINITIONS AND USAGE
 
Section 1.1           Definitions and Usage.  Capitalized terms used herein and
not defined in this Agreement (including Recitals) shall have the meanings
ascribed thereto in Appendix A to the Indenture, which also contains rules of
usage and construction that shall be applicable herein. Whenever used in this
Agreement, the following words and phrases shall have the following meanings
unless the context otherwise requires.
 
"Applicable Servicing Criteria" has the meaning given to such term in Attachment
E.
 
"Borrowers" has the meaning given to such term in Section 2.2.
 


 
2

--------------------------------------------------------------------------------

 


 
"Depositor Agreement" means the agreement dated as of December 31, 2010, by and
among SLC, the Depositor, CSD, Sallie Mae, Inc., SLM Education Credit Finance
Corporation and Citibank, N.A., in its individual capacity and in its capacity
as Indenture Administrator, pursuant to which the parties thereto have agreed to
provide assistance and information to the Depositor to facilitate the
performance of certain of the Depositor's reporting obligations.
 
"Effective Date" means the date hereof.
 
"Higher Education Act" has the meaning given to such term in the Recitals.
 
"Initial Distribution Date" means the first Distribution Date occurring after
the calendar month of the Effective Date.
 
"Initial Monthly Servicing Payment Date" means the Monthly Servicing Payment
Date occurring in the first calendar month after the calendar month of the
Effective Date.
 
"Issuer" has the meaning given to such term in the Recitals.
 
"Student Loan Note" means the promissory note or notes of a Borrower and any
amendment thereto evidencing the Borrower's obligation with regard to a loan or
the electronic records evidencing the same.
 
"Subserviced Student Loan Files" has the meaning given to such term in Section
3.1.
 
"Subserviced Student Loans" has the meaning given to such term in the Recitals.
 
"Subservicer Default" has the meaning given to such term in Section 6.1.
 
"Subservicing Carryover Fee" means, with respect to each Monthly Servicing
Payment Date beginning with the Initial Monthly Servicing Payment Date, the
Carryover Servicing Fee received by the Servicer or its designee for the
Subserviced Student Loans with respect to such Monthly Servicing Payment Date.
 
"Subservicing Fee" means (1) with respect to each Monthly Servicing Payment Date
beginning with the Initial Monthly Servicing Payment Date, the Primary Servicing
Fee received by the Servicer or its designee for the Subserviced Student Loans
with respect to such Monthly Servicing Payment Date, plus (2) any amounts
remitted to the Servicer from the Collection Account pursuant to Section 2.7(d)
of the Administration Agreement to reimburse the Subservicer (to the extent of
Available Funds) for any net payments made by the Subservicer on behalf of the
Issuer to the Department in respect of special allowance payment rebates
pursuant to Section 4.8 of this Agreement; provided that in the case of that
portion of the Subservicing Fee calculated pursuant to the preceding clause (1)
with respect to the Initial Monthly Servicing Payment Date, the Subservicer will
be entitled only to a pro rata portion of the Subservicing Fee for the number of
days in the preceding calendar month from, and including, the Effective Date to,
but excluding, the last day of such month.
 


 
3

--------------------------------------------------------------------------------

 


 
ARTICLE II
 
ENGAGEMENT AND COMPENSATION
 
Section 2.1          Effective Date.
 
(a)           This Agreement shall not be effective until the Effective Date,
and no party to this Agreement shall have any rights, duties, responsibilities,
liabilities or other obligations under this Agreement prior to the Effective
Date; provided, that during the Transition Period, through and including the
Conversion Date, the Subservicer may, at its option, appoint and sub-contract
all or some of its duties, responsibilities and obligations hereunder (including
to the Existing Subservicer) pursuant to the terms and conditions of the
Sub-Subservicing Agreement.  The Subservicer shall provide written notice to the
Servicer of the occurrence of the Conversion Date on the date that the
Sub-Subservicing Agreement has been terminated.
 
(b)           The Servicer and the Existing Subservicer hereby agree to
terminate the Existing Subservicing Agreement, effective as of the Effective
Date, and hereby waive any provisions requiring prior notice of termination in
the Existing Subservicing Agreement.
 
Section 2.2         Engagement of the Subservicer
 
(a)           The Servicer hereby authorizes and appoints the Subservicer to act
as its agent for the limited purpose of servicing the Subserviced Student Loans,
performing all other obligations of the Servicer under the Servicing Agreement
and the Administration Agreement (other than those specifically enumerated on
Attachment G) and maintaining custody of the Subserviced Student Loan Files on
behalf of the Indenture Trustee (for the benefit of the Noteholders and the
other Secured Parties); and the Administrator and the Subservicer hereby consent
to such appointment.  Subject to the proviso set forth in Section 2.1 above, the
Subservicer agrees to perform such functions in compliance with all requirements
of the Higher Education Act and all other applicable laws and regulations, and
in accordance with the terms and conditions of this Agreement and the Servicing
Agreement, the Administration Agreement and the Guarantee Agreements related to
the Issuer.
 
(b)           The authorization granted by this Agreement includes, but is not
limited to, correspondence and communication with any Guarantor or the
Department regarding the Subserviced Student Loans, the assignment of claims to
any Guarantor or insurer, communication with borrowers under the Subserviced
Student Loans (the "Borrowers") and any other communication, correspondence,
signature or other act required to service the Subserviced Student Loans in
accordance with requirements of the Higher Education Act or regulations
promulgated by any Guarantor.
 
(c)           If the Servicer is required to take any action or if it is
advisable that the Servicer take any action (in each case, as enumerated on
Attachment G hereto) in connection with the Servicing Agreement or the other
Basic Documents, the Servicer shall consult with and shall take such action or
refrain from acting, in either case, as instructed in writing by the Subservicer
and the Subservicer agrees to indemnify the Servicer and hold the Servicer
harmless for actions taken or not taken in accordance with the Subservicer's
written instruction.  The
 


 
4

--------------------------------------------------------------------------------

 


 
Servicer further agrees and covenants that in recognition of the indemnities
provided to the Servicer under Section 5.2.B. hereof and absent the occurrence
of a Subservicer Default hereunder (not attributable to the Servicer) or such
action being illegal or resulting in a breach of the Servicer's duties or
obligations under the Basic Documents, the Servicer shall (i) execute and
deliver all amendments to, consents, waivers and other approvals under the Basic
Documents to which it is a party (or pursuant to which such consents or
approvals of the Servicer may be required from time to time) at the written
instruction and direction of the Subservicer and (ii) take such other action
reasonably necessary to effect the purposes of this Agreement as the Subservicer
may reasonably request in writing.
 
Section 2.3         Assignment of Optional Purchase Right.
 
(a)           The Servicer hereby irrevocably assigns to the Subservicer its
rights under Section 6.1 of the Administration Agreement to instruct the
Eligible Lender Trustee to purchase on behalf of and at the direction of the
Servicer the Trust Estate (other than the Trust Accounts) as of the last day of
any Collection Period immediately preceding a Distribution Date as of which the
then outstanding Pool Balance is 10% or less of the Initial Pool Balance (such
optional purchase right, the "Clean-Up Call").  The Servicer further covenants
not to exercise the Clean-Up Call except as directed in writing by the
Subservicer and shall, if requested in order to facilitate exercise of the
Clean-Up Call by the Subservicer, and in consideration for the indemnification
provided in Section 5.2.B. hereof, sign a notice, prepared by the Subservicer,
notifying the Depositor, the Issuer and the Indenture Trustee that the Servicer
is exercising the Clean-Up Call, on behalf of and for the sole benefit of, the
Subservicer.  Subject to the provisions of Section 6.1 of the Administration
Agreement, the Subservicer shall exercise such right by (i) notifying the
Servicer, the Depositor, the Issuer, the Indenture Trustee and the Indenture
Administrator in writing, that the Subservicer, on behalf of the Servicer is
exercising such option, and (ii) depositing in the Collection Account an amount
equal to the aggregate Purchase Amount for the Subserviced Student Loans and the
related rights with respect thereto in accordance with the requirements set
forth in Section 6.1 of the Administration Agreement.  The Subservicer agrees to
immediately acquire the Trust Estate on the related Distribution Date.
 
Section 2.4         Compensation of the Subservicer
 
(a)           Commencing on and including the Effective Date, the Subservicer
shall be entitled to receive the Subservicing Fee as compensation for its
services hereunder.  The Servicer hereby authorizes the Subservicer and the
Sub-Administrator to direct the Indenture Administrator to remit (after the
occurrence of the Effective Date) from the Primary Servicing Fee the amount
equal to the Subservicing Fee to the Subservicer, beginning on the Initial
Monthly Servicing Payment Date in accordance with written payment instructions
to be provided to the Indenture Administrator by the Subservicer at least five
(5) Business Days prior to the Initial Monthly Servicing Payment Date.
 
(b)           The Subservicer acknowledges that (i) the Issuer shall be entitled
to receive all payments of principal, interest and late charges received with
respect to the Subserviced Student Loans and (ii) the Subservicer shall have no
right to retain such amounts as payment of any fees due the Subservicer from the
Servicer under the terms of this Agreement.
 


 
5

--------------------------------------------------------------------------------

 


 
(c)           Commencing on and including the Effective Date, the Subservicer
shall be entitled to Subservicing Carryover Fees, which will be subject to
increase in accordance with Section 4.8 hereof.  The Servicer hereby authorizes
the Subservicer and the Sub-Administrator to direct the Indenture Administrator
to remit from the Carryover Servicing Fee the amount equal to the Subservicing
Carryover Fee to the Subservicer, beginning on the Initial Distribution Date in
accordance with written payment instructions to be provided to the Indenture
Administrator by the Subservicer at least five (5) Business Days prior to the
Initial Distribution Date.  In the event that the Effective Date does not occur
on the last day of a Collection Period, on the Initial Distribution Date the
Subservicer shall be entitled to a pro rata portion of the Subservicing
Carryover Fees for the number of days in such Collection Period from, and
including, the Effective Date.  Notwithstanding anything to the contrary herein
or in any other Basic Document, the Subservicer shall be entitled to receive any
Subservicing Carryover Fee on any Distribution Date only to the extent that
sufficient funds are available to pay the Carryover Servicing Fee pursuant to
Section 2.8(f) of the Administration Agreement or Section 5.4(b) priority fifth
of the Indenture.
 
ARTICLE III
 
Section 3.1         Custody of Subserviced Student Loan Files.  To assure
uniform quality in servicing the Subserviced Student Loans and to reduce
administrative costs, the Issuer  hereby revocably appoints the Subservicer to
act as custodian and the Subservicer hereby agrees to act as successor custodian
and to maintain an account on the Indenture Trustee's behalf (for the benefit of
the Noteholders and other Secured Parties) and holding therein the following
documents or instruments (collectively the "Subserviced Student Loan Files"):
 
(a)           the original fully executed copy of the Student Loan Note (or all
electronic records evidencing the same) evidencing the Subserviced Student Loan;
and
 
(b)           any and all other documents and computerized records that the
Subservicer shall keep on file, in accordance with its customary procedures,
relating to such Subserviced Student Loan or any obligor with respect thereto;
 
which will be deemed to be constructively delivered to the Indenture Trustee, as
pledgee of the Issuer with respect to each Subserviced Student Loan; provided,
that during the Transition Period, through and including the Conversion Date,
the Subservicer hereby appoints and sub-contracts its duties as custodian
hereunder to the Existing Subservicer (in its capacity as Sub-Subservicer)
pursuant to the terms and conditions of the Sub-Subservicing Agreement.
 
In connection with the appointment of the Subservicer as custodian, the
Indenture Trustee, the Eligible Lender Trustee and the Servicer hereby authorize
the Existing Subservicer to release any Student Loan Notes to the Subservicer
and to deliver such Student Loan Notes to the Subservicer for any Trust Student
Loans for which the Subservicer has assumed the servicing responsibilities from
the Sub-Subservicer or as requested by the Subservicer.  Upon delivery of all
Student Loan Notes held by the Existing Subservicer and with prior written
notice to the Indenture Trustee and the Indenture Administrator, the Custody
Agreement, dated as of July 6, 2010, by and among the Issuer, the Eligible
Lender Trustee, the Indenture Trustee, the Servicer
 


 
6

--------------------------------------------------------------------------------

 


 
and the Existing Subservicer as Custodian,  shall be deemed terminated without
any further action by the Custodial Parties (as defined below).
 
The Subservicer shall provide a receipt upon delivery of any Student Loan Notes
to the Existing Subservicer, the Servicer, the Issuer, the Indenture Trustee and
the Indenture Administrator within five (5) Business Days after delivery.
 
Except in accordance with usual and customary servicing practices or in
connection with the filing of a claim under a Guarantee Agreement, the
Subservicer and its sub-custodian, if any, shall not release any Subserviced
Student Loan Files except with the written consent of the Indenture Trustee or
the Indenture Administrator.  Upon an appropriate receipt of such written
consent for each withdrawal, the Subservicer shall deliver the withdrawn
Subserviced Student Loan Files to the Indenture Trustee (or as otherwise
instructed by the Issuer with the written consent of the Indenture Trustee or
the Indenture Administrator).
 
No modification of this Article III shall be valid unless made by written
agreement, executed and approved by the Subservicer, the Issuer, the Eligible
Lender Trustee, the Indenture Trustee (collectively, the "Custodial Parties"),
the Servicer and, before the Conversion Date, the Existing Subservicer.  This
Article III may be amended at any time, in such manner as may be mutually agreed
upon in writing by the Custodial Parties; the Subservicer shall promptly provide
notice of any such amendment to the Rating Agencies.  The Indenture Trustee may
terminate the Subservicer's appointment as custodian upon thirty (30) days
written notice to the Custodial Parties; whereupon all Student Loan Notes shall
be delivered to the Indenture Trustee (or as otherwise instructed by the
Indenture Trustee) upon an appropriate receipt.  The provisions in this Article
III shall not be terminated by the Issuer without the prior written consent of
the Indenture Trustee, the Indenture Administrator and the Subservicer (and in
the case of any such termination, all Student Loan Notes shall be delivered to
the Indenture Trustee (or as otherwise instructed by the Indenture
Trustee)).  In any event, this Section 3.1 will terminate upon the termination
of the Indenture, whereupon all Student Loan Notes shall be delivered to (or
upon the orders of) the Issuer or the Eligible Lender Trustee.
 
The Subservicer may rely absolutely upon the genuineness and authorization of
the signature and purported signature of any person reasonably believed by it to
be an authorized representative of the Servicer, the Indenture Trustee or the
Indenture Administrator, upon any instruction, notice, release, request,
affidavit, or other document delivered to it (to the extent that the delivery of
any such instruction, notice, release, request, affidavit, or other document by
such person is permitted or otherwise within the scope of such person's rights
or duties as set forth in this Agreement), including without limitation any such
document delivered by facsimile transmission.
 
Section 3.2         Duties of Servicer as Custodian.  The Subservicer shall hold
the Subserviced Student Loan Files, including any electronic records evidencing
the promissory notes of the Borrowers and maintain such accurate and complete
accounts, records and computer systems pertaining to each Subserviced Student
Loan File, including any electronic records evidencing the promissory notes of
the Borrowers, as shall enable the Servicer to comply with the Servicing
Agreement.  In performing its duties as custodian the Subservicer shall act with
reasonable care, using that degree of skill and attention that the Subservicer
exercises with
 


 
7

--------------------------------------------------------------------------------

 


 
respect to similar student loan files relating to similar student loans that the
Subservicer services on behalf of various entities and shall ensure that it
fully complies with all applicable federal and state laws, including the Higher
Education Act and any applicable e-sign laws, with respect thereto.  The
Subservicer shall take all actions necessary with respect to the Subserviced
Student Loan Files held by it under this Agreement and of the related accounts,
records and computer systems, in order to enable the Servicer and the Issuer to
verify the accuracy of the Subservicer's record keeping with respect to the
Subservicer's obligations as custodian hereunder.  To the extent that the
Subservicer does not have possession of all of the electronic records evidencing
the promissory notes of the Borrowers, the Subservicer shall maintain such
agreements as are necessary for any third-party having possession of such
records to be deemed to be its sub-custodian, including, but not limited to, an
agreement to maintain such electronic records as required under the Higher
Education Act or any applicable e-sign laws for the period of time required by
such laws or as may be necessary to enforce such promissory notes of the
Borrowers; provided, that any failure by the Subservicer to maintain such
electronic records or agreements which is caused by the failure of CSD to
deliver such electronic records to the Subservicer or its designee shall not
constitute a Subservicer Default; provided, that the Subservicer notifies CSD of
such failure after discovery thereof.  The Subservicer shall promptly report to
the Servicer, the Issuer, the Administrator, the Indenture Trustee, the Rating
Agencies and the Indenture Administrator any material failure on its part to
hold the Subserviced Student Loan Files and maintain its accounts, records and
computer systems as herein provided and promptly take appropriate action to
remedy any such failure.  Nothing herein shall be deemed to require an initial
review or any periodic review by the Issuer, the Owner Trustee, the Indenture
Trustee or the Indenture Administrator of the Subserviced Student Loan
Files.  If it is necessary to preserve the interests of the Noteholders and the
Trust in the Subserviced Student Loan Files or at the request of the
Administrator, the Subservicer shall transfer physical possession of the notes
evidencing the Subserviced Student Loan Files to the Indenture Trustee, the
Indenture Administrator or any other custodian for any of them, the cost of
which transfer shall be borne by the Sub-Administrator.
 
Section 3.3         Maintenance of and Access to Records.  The Subservicer shall
maintain each Subserviced Student Loan File in a locked secured place at one of
its offices specified in Attachment B-1 to this Agreement, at one of the offices
of the Existing Subservicer specified in Attachment B-2 or at such other office
or storage facility as shall be consented to by the Issuer upon written notice
to the Issuer.  Upon reasonable prior notice, the Subservicer shall make
available to the Issuer and the Servicer or their respective duly authorized
representatives, attorneys or auditors a list of locations of the Subserviced
Student Loan Files and the related accounts, records and computer systems
maintained by the Subservicer at such times during normal business hours as the
Issuer shall instruct.
 
Section 3.4         Release of Documents.  Upon written instruction from the
Indenture Administrator, the Servicer or the Indenture Trustee, the Subservicer
shall release any Subserviced Student Loan Files to the Indenture Administrator,
the Indenture Trustee or the Servicer, as the case may be, at such place or
places as the Indenture Administrator, the Indenture Trustee or the Servicer, as
the case may be, may reasonably designate, as soon as practicable.  The
Indenture Administrator, the Indenture Trustee or the Servicer, as the case may
be, shall cooperate with the Subservicer to provide the Subservicer with access
to the Subserviced Student Loan Files in order for the Subservicer to continue
to service the
 


 
8

--------------------------------------------------------------------------------

 


 
Subserviced Student Loans after the release of the Subserviced Student Loan
Files.  In the event the Subservicer is not provided access to the Subserviced
Student Loan Files, the Subservicer shall not be deemed to have breached its
obligations pursuant to Section 4.1, 4.2, 4.3 or 4.4 if it is unable to perform
such obligations due to its inability to have access to the Subserviced Student
Loan Files.  The Subservicer shall not be liable for any losses with respect to
the servicing of such Subserviced Student Loans arising after the release of the
related Subserviced Student Loan Files to the extent the losses are attributable
to the Subservicer's inability to have access to the related Subserviced Student
Loan Files.
 
Section 3.5         Instructions; Authority to Act.  The Subservicer shall be
deemed to have received proper instructions with respect to the Subserviced
Student Loan Files upon its receipt of written instructions signed by a
Responsible Officer of the Indenture Trustee or the Indenture Administrator or
an Authorized Officer of the Servicer.
 
Section 3.6         Effective Period and Termination.  Subject to the proviso at
the end of the first paragraph of Section 3.1 above, Sallie Mae, Inc.'s
appointment as custodian shall become effective as of the Effective Date and
shall continue in full force and effect for so long as Sallie Mae, Inc. shall
remain the Subservicer hereunder.  If Sallie Mae, Inc. or any successor
subservicer shall resign as Subservicer in accordance with the provisions of
this Agreement or if all the rights and obligations of Sallie Mae, Inc. or any
such successor subservicer shall have been terminated under Section 6.1, the
appointment of Sallie Mae, Inc. or such successor subservicer as custodian shall
be terminated simultaneously with the effectiveness of such resignation or
termination.  On or prior to the effective date of any resignation or
termination of such appointment, the Subservicer shall deliver the Trust Student
Loan Files to the successor subservicer in accordance with the written
instructions of the Servicer, the Indenture Administrator or the Indenture
Trustee.  In establishing an effective date for the termination of the
Subservicer as custodian of the Trust Student Loan Files, the parties shall
provide for a reasonable period for the Subservicer to deliver the Trust Student
Loan Files to its designated successor.
 
ARTICLE IV
 
Section 4.1         Assumption of Duties; Duties of Subservicer.
 
A.           The Subservicer hereby assumes all obligations of the Servicer
under the Servicing Agreement and the Administration Agreement (other than those
specifically enumerated on Attachment G).  Accordingly, notwithstanding anything
to the contrary herein, the Servicer shall have no responsibility to perform any
task, obligation or duty or to take any action under this Subservicing Agreement
or in connection with the Student Loans nor may the Subservicer require the
Servicer to perform any task, obligation or duty or to take any action under the
Servicing Agreement or the Administration Agreement or in connection with the
Subserviced Student Loans other than those specifically enumerated on Attachment
G.
 
B.           The Subservicer, for the benefit of the Servicer and the Issuer (to
the extent provided herein), shall manage, service, administer and make
collections on the Subserviced Student Loans, and shall perform all other
obligations of the Servicer under the Servicing Agreement and the Administration
Agreement except for those specifically
 


 
9

--------------------------------------------------------------------------------

 


 
enumerated on Attachment G), in each case with reasonable care, using that
degree of skill and attention that the Subservicer exercises with respect to
similar student loans that it services, beginning on the Effective Date until
the Subserviced Student Loans are paid in full.  Without limiting the generality
of the foregoing or of any other provision set forth in this Agreement and
notwithstanding any other provision to the contrary set forth herein, the
Subservicer shall manage, service, administer and make collections with respect
to the Subserviced Student Loans (including the collection of any Interest
Subsidy Payments and Special Allowance Payments on behalf of the Owner Trustee)
in accordance with, and otherwise comply with, all applicable federal and state
laws, including all applicable rules, regulations and other requirements of the
Higher Education Act and the applicable Guarantee Agreements, the failure to
comply with which would adversely affect the eligibility of one or more of the
Subserviced Student Loans for federal reinsurance or Interest Subsidy Payments
or Special Allowance Payments or one or more of the Subserviced Student Loans
for receipt of Guarantee Payments.
 
The Subservicer's duties shall include, but shall not be limited to, collection
and posting of all payments, responding to inquiries of borrowers on such
Subserviced Student Loans (the "Borrowers"), monitoring Borrowers' status,
making required disclosures to Borrowers, performing due diligence with respect
to Borrower delinquencies, sending payment coupons to Borrowers and otherwise
establishing repayment terms, reporting tax information to Borrowers, if
applicable, accounting for collections and furnishing monthly statements with
respect thereto to the Administrator and the Issuer.  The Subservicer shall
follow its customary standards, policies and procedures in performing its duties
as subservicer.  Without limiting the generality of the foregoing, the
Subservicer is authorized and empowered to execute and deliver, on behalf of
itself, the Issuer, the Owner Trustee, the Indenture Trustee, the Indenture
Administrator, and the Noteholders or any of them, instruments of satisfaction
or cancellation, or partial or full release or discharge, and all other
comparable instruments, with respect to such Subserviced Student Loans;
provided, however, that the Subservicer agrees that it will not (a) permit any
rescission or cancellation of a Subserviced Student Loan except as ordered by a
court of competent jurisdiction or governmental authority or as otherwise
consented to in writing by the Indenture Trustee, the Indenture Administrator
and the Owner Trustee, provided, however, that the Subservicer may write off any
delinquent Subserviced Student Loan if the remaining balance of the Borrower's
account is less than $50 or (b) reschedule, revise, defer or otherwise
compromise with respect to payments due on any Subserviced Student Loan except
pursuant to any applicable interest only, deferral or forbearance periods or
otherwise in accordance with all applicable standards, guidelines and
requirements with respect to the servicing of Student Loans; provided further,
however, that the Subservicer shall not agree to any reduction of yield with
respect to any Subserviced Student Loan (either by reducing Borrower payments or
reducing principal balance) except as permitted in accordance with Section
4.13.  The Servicer, on behalf of the Issuer (pursuant to the power of attorney
granted to the Servicer in Section 3.1 of the Servicing Agreement), hereby
grants a power of attorney and all necessary authorization to the Subservicer to
maintain any and all collection procedures with respect to the Subserviced
Student Loans, including filing, pursuing and recovering claims with the
Guarantors for Guarantee Payments and with the Department for Interest Subsidy
Payments and Special Allowance Payments and taking any steps to enforce such
Subserviced Student Loans such as commencing a legal proceeding to enforce a
Subserviced Student Loan in the name of the Issuer, the Owner Trustee, the
Indenture Administrator, the Indenture Trustee, the Servicer and the Noteholders
of the Issuer.  As envisioned in Section 3.1 of the Servicing Agreement, the
Servicer
 


 
10

--------------------------------------------------------------------------------

 


 
hereby agrees to provide written instructions to the Owner Trustee to furnish
the Subservicer (as designee of the Servicer) with any other powers of attorney
and other documents reasonably necessary or appropriate to enable the
Subservicer to carry out its servicing and administrative duties hereunder
substantially in the form of Attachment F hereto.
 
Section 4.2         Collection of Subserviced Student Loan Payments.
 
A.           The Subservicer shall make reasonable efforts (including all
efforts that may be specified under the Higher Education Act or any Guarantee
Agreement) to collect all payments called for under the terms and provisions of
the Subserviced Student Loans as and when the same shall become due and shall
follow such collection procedures as it follows with respect to similar student
loans that it services.  All amounts so collected by the Subservicer shall be
deposited into the Collection Account in accordance with Section 2.4 of the
Administration Agreement.  The Subservicer shall allocate collections with
respect to the Subserviced Student Loans between principal, interest and fees in
accordance with Section 2.5 of the Administration Agreement.  The Subservicer
may, in accordance with its customary servicing procedures, waive any late
payment charge or any other fees that may be collected in the ordinary course of
servicing a Subserviced Student Loan.
 
B.           The Subservicer shall remit within two Business Days of receipt
thereof by it (including amounts received by it from any subservicer) to the
Collection Account (i) all identifiable payments by or on behalf of the
Borrowers with respect to the Trust Student Loans (other than Purchased Student
Loans) as collected during the Collection Period and (ii) any Interest Subsidy
Payments and Special Allowance Payments received by it with respect to the Trust
Student Loans during the Collection Period.
 
C.           The Subservicer shall, pursuant to the power of attorney granted in
Section 4.1 hereunder, and on behalf of the Servicer, Owner Trustee and Issuer,
make reasonable efforts to claim, pursue and collect all Guarantee Payments from
the Guarantors pursuant to the Guarantee Agreements with respect to any of the
Subserviced Student Loans as and when the same shall become due and payable,
shall comply with all applicable laws and agreements with respect to claiming,
pursuing and collecting such payments and shall follow such practices and
procedures as it follows with respect to comparable guarantee agreements and
student loans that it services on behalf of its affiliates.  In connection
therewith, the Subservicer is hereby authorized and empowered to convey to any
Guarantor the note and the related Subserviced Student Loan File representing
any Subserviced Student Loan in connection with submitting a claim to such
Guarantor for a Guarantee Payment and otherwise in accordance with the
Subservicer's customary practices and procedures, in each case also in
accordance with the terms of the applicable Guarantee Agreement.  All amounts so
collected by the Subservicer shall be deposited into the Collection Account for
the Issuer in accordance with Section 2.4 of the Administration Agreement.  As
envisioned in Section 3.2(B) of the Servicing Agreement, the Servicer hereby
agrees to provide written instructions to the Issuer and the Owner Trustee to
furnish the Subservicer (as designee of the Servicer), with any power of
attorney, substantially in the form of Attachment F, and other documents
necessary or appropriate to enable the Subservicer to convey such documents to
any Guarantor and to make such claims.
 


 
11

--------------------------------------------------------------------------------

 


 
D.           The Subservicer shall, pursuant to the power of attorney granted in
Section 4.1 hereunder, and on behalf of the Servicer, Owner Trustee and Issuer,
make reasonable efforts to claim, pursue and collect all Interest Subsidy
Payments and Special Allowance Payments from the Department with respect to any
of the Subserviced Student Loans as and when the same shall become due and
payable, shall comply with all applicable laws and agreements with respect to
claiming, pursuing and collecting such payments and shall follow such practices
and procedures as the Subservicer follows with respect to similar student loans
that it services on behalf of its affiliates.  All amounts so collected by the
Subservicer shall constitute Available Funds for the applicable Collection
Period and shall be deposited into the Collection Account as specified in
Section 4.2(B) and in accordance with Section 2.4 of the Administration
Agreement.  In connection therewith, the Subservicer shall prepare and file with
the Department on a timely basis all claims forms and other documents and
filings necessary or appropriate in connection with the claiming of Interest
Subsidy Payments and Special Allowance Payments on behalf of the Owner Trustee
and shall otherwise assist the Owner Trustee in pursuing and collecting such
Interest Subsidy Payments and Special Allowance Payments from the
Department.  As envisioned in Section 3.2(C) of the Servicing Agreement, the
Servicer hereby agrees to provide written instructions to the Issuer and the
Owner Trustee to furnish the Subservicer (as designee of the Servicer), with any
power of attorney, substantially in the form attached hereto as Attachment F,
and other documents reasonably necessary or appropriate to enable the
Subservicer to prepare and file such claims forms and other documents and
filings.
 
Section 4.3         Realization upon Subserviced Student Loans.  For the benefit
of the Issuer, the Subservicer shall use reasonable efforts consistent with its
servicing practices and procedures that it utilizes with respect to comparable
student loans that it services on behalf of its affiliates and including all
efforts that may be specified under the Higher Education Act or any applicable
Guarantee Agreement in its servicing of any delinquent Subserviced Student
Loans.
 
Section 4.4         No Impairment.  The Subservicer will do nothing to impair
the rights granted to the Noteholders under the Indenture, except for such
actions as may be required by the Higher Education Act or other applicable
law.  The Subservicer shall not impair the rights of the Issuer, the Eligible
Lender Trustee, the Owner Trustee, the Indenture Administrator, the Indenture
Trustee or the Noteholders in the Subserviced Student Loans.
 
Section 4.5         Purchase of Subserviced Student Loans; Reimbursement.
 
A.           The Servicer, the Administrator, the Issuer, the Indenture
Administrator, the Indenture Trustee and the Subservicer shall give notice to
the other parties promptly, in writing, upon the discovery of any breach of the
provisions of Section 4.1, 4.2, 4.3 or 4.4 which has a material adverse effect
(individually or in the aggregate) on the Noteholders.  In the event of such a
material breach which is not curable by reinstatement of the Guarantor's
guarantee of such Subserviced Student Loans, the Subservicer shall cure the
breach, reimburse the Issuer or purchase the affected Subserviced Student Loans
not later than 210 days following the earlier of the date of discovery of such
material breach and the date of receipt of the Guarantor reject transmittal form
with respect to such Subserviced Student Loans.  In the event of a material
breach with respect to such Subserviced Student Loans which is curable by
reinstatement of the Guarantor's guarantee of such Subserviced Student Loans,
unless the material breach shall have been cured within 360 days following the
earlier of the date of discovery of such material breach
 


 
12

--------------------------------------------------------------------------------

 


 
and the date of receipt of the Guarantor reject transmittal form with respect to
such Subserviced Student Loans, the Subservicer shall purchase such Subserviced
Student Loans not later than the sixtieth day following the end of such 360-day
period.  The purchase price hereunder will be the unpaid principal amount of
such Subserviced Student Loans plus accrued and unpaid interest (calculated
using the applicable percentage that would have been insured pursuant to
Section 428(b)(1)(G) of the Higher Education Act) plus an amount equal to all
forfeited Interest Subsidy Payments and Special Allowance Payments with respect
to such Subserviced Student Loans (the "Purchase Amount").  Any breach that
relates to compliance with the requirements of the Higher Education Act or of
the applicable Guarantor but that does not affect such Guarantor's obligation to
guarantee payments of applicable Subserviced Student Loans will not be
considered to have a material adverse effect for purposes of this Section 4.5A.
 
B.           Anything in this Section 4.5 to the contrary notwithstanding, if as
of the last Business Day of any month the aggregate outstanding principal amount
of Subserviced Student Loans with respect to which claims have been filed with
and rejected by a Guarantor or with respect to which the Subservicer determines
that claims cannot be filed pursuant to the Higher Education Act as a result of
a breach by the Subservicer, the Servicer or the Depositor, exceeds 1% of the
Initial Pool Balance, the Subservicer or the Depositor, as appropriate, shall
purchase, within 30 days of a written request from the Servicer (only at the
written direction of the Owner Trustee, the Indenture Trustee or the Indenture
Administrator given pursuant to the Servicing Agreement), the Owner Trustee, the
Indenture Trustee or the Indenture Administrator, such affected Subserviced
Student Loans in an aggregate principal amount such that after such purchase the
aggregate principal amount of such affected Subserviced Student Loans is less
than 1% of the Initial Pool Balance.  The Subserviced Student Loans to be
purchased by the Subservicer or the Depositor pursuant to the preceding sentence
shall be based on the date of claim rejection (or date of notice referred to in
the first sentence of this Section 4.5) with the Subserviced Student Loans with
the earliest such date to be purchased first.
 
C.           In consideration of the purchase of any such Subserviced Student
Loans by the Subservicer pursuant to this Section 4.5, the Subservicer shall
remit the Purchase Amount to the Administrator in the manner and at the time
specified in Section 2.6 of the Administration Agreement.
 
D.           Notwithstanding Section 3.5 of the Servicing Agreement, neither the
Servicer nor the Subservicer shall substitute any Student Loans owned by the
Issuer.  The sole remedy of the Issuer, the Owner Trustee, the Indenture
Administrator, the Indenture Trustee and the Noteholders with respect to a
breach pursuant to Section 4.1, 4.2, 4.3 or 4.4 shall be to require the
Subservicer to purchase Subserviced Student Loans pursuant to this Section 4.5.
 
E.           None of the Owner Trustee, the Indenture Trustee, the Indenture
Administrator or the Eligible Lender Trustee shall have any duty to conduct any
affirmative investigation as to the occurrence of any condition requiring the
purchase of any Subserviced Student Loan or the reimbursement for any interest
penalty pursuant to this Section 4.5.
 
F.           The Subservicer shall not be deemed to have breached its
obligations pursuant to Section 4.1, 4.2, 4.3 or 4.4 if it is rendered unable to
perform such obligations, in whole or in part, by a force outside the control of
the parties hereto (including acts of God, acts
 


 
13

--------------------------------------------------------------------------------

 


 
of war, fires, earthquakes, hurricanes, floods and other disasters).  The
Subservicer shall diligently perform its duties under this Agreement as soon as
practicable following the termination of such interruption of business.
 
G.           None of the Eligible Lender Trustee, the Indenture Administrator or
the Indenture Trustee shall have any responsibility for reviewing any
Subserviced Student Loan or any documents in connection therewith to determine
if a Subserviced Student Loan is an Eligible Loan or to determine whether any
such document is valid and binding, any assignments or endorsements are in
proper form or to inspect, review or examine any documents, instruments,
certificates or other papers to determine that they are genuine, enforceable, or
appropriate for the represented purpose.
 
Section 4.6         [Reserved]
 
Section 4.7         Right of Inspection; Audits.  Upon reasonable prior written
notice, and subject to Sallie Mae, Inc.'s reasonable security requirements, the
Issuer, the Servicer, the Administrator, the Sub-Administrator, the Indenture
Trustee, the Indenture Administrator, the Eligible Lender Trustee and their
respective agents have the right to (i) access the Subserviced Student Loan
Files, (ii) examine and make copies of, and abstracts from, the records and
books of account of Sallie Mae, Inc. relating to the Subserviced Student Loans
and (iii) undertake periodic site reviews of Sallie Mae, Inc.'s operations
relating to the servicing of the Subserviced Student Loans (including on the
premises of any agent of Sallie Mae, Inc.), provided, however, that such
activities shall not unreasonably disrupt Sallie Mae, Inc.'s normal business
operation.  Sallie Mae, Inc. shall afford reasonable access to the Servicer, the
Administrator, the Sub-Administrator, the Indenture Trustee, the Indenture
Administrator, the Eligible Lender Trustee and their respective agents without
charge, but only upon reasonable request and during the normal business hours at
the respective offices of Sallie Mae, Inc.  Nothing in this Section 4.7 shall
require Sallie Mae, Inc. to permit any inspection, or to disclose any
information, that in its reasonable judgment would (x) affect the obligation of
Sallie Mae, Inc. to observe any applicable law prohibiting disclosure of
information regarding the Borrowers, (y) result in the disclosure of any trade
secrets of third parties or trade secrets of itself or violate any of its
obligations to any third party with respect to confidentiality or (z) require
any disclosure by Sallie Mae, Inc. that could, as a result of such disclosure,
have the effect of causing the waiver of any attorney-client privilege, and the
failure of Sallie Mae, Inc. to provide access to information as a result of such
obligation shall not constitute a breach of this Section 4.7.  In connection
with all such audits, the Issuer, the Servicer, the Administrator, the
Sub-Administrator, the Indenture Trustee, the Indenture Administrator, the
Eligible Lender Trustee and their respective agents acknowledge that (i) the
answers or information Sallie Mae, Inc. provides may be limited or presented in
a controlled environment when reasonably necessary to protect Sallie Mae, Inc.'s
information security and privileged and confidential material and (ii) in no
event will  Sallie Mae, Inc. permit any installation of any audit or monitoring
software, utilities or tools on Sallie Mae, Inc.'s system.
 
Section 4.8         Subservicer Expenses.  The Subservicer shall be required to
pay all expenses incurred by it in connection with its activities hereunder,
including fees and disbursements of independent accountants, taxes imposed on
the Servicer and expenses incurred in connection with distributions and reports
to the Servicer, the Administrator and the Sub-Administrator; provided, however,
the Subservicing Carryover Fee will be subject to increase
 


 
14

--------------------------------------------------------------------------------

 


 
agreed to by the Subservicer, the Sub-Administrator and the Servicer to the
extent that a demonstrable and significant increase occurs in the costs incurred
by the Subservicer in providing the services to be provided hereunder, whether
due to changes in applicable governmental regulations, Guarantor program
requirements or regulations or postal rates.  Notwithstanding anything to the
contrary contained herein, the Subservicer may, at its option, collect fees from
the Borrowers in connection with sending payment histories and amortization
schedules to Borrowers, faxing documents to Borrowers, providing credit
reference letters to Borrowers, providing a "speed pay" payment option to
Borrowers and for other similar optional services requested by a Borrower and
may retain such fees.  The Subservicer may also, in accordance with its
customary servicing procedures, collect fees from Borrowers for returned check
processing, other insufficient fund transactions, or other collection costs, and
may assess such fees from the Borrower's Subserviced Student Loan payment and
retain such fees.  Notwithstanding the foregoing, in connection with any net
payments owed to the Department which relate to special allowance payment
rebates, the Subservicer shall make such net payments as such payments become
due, and the Subservicer shall, upon written request to the Sub-Administrator,
be entitled to reimbursement therefor, which reimbursement shall be paid to the
Subservicer as part of its Subservicing Fee, from amounts on deposit in the
Collection Account (to the extent of Available Funds) pursuant to Section 2.7(d)
of the Administration Agreement.
 
Section 4.9         Appointment of Subservicers.
 
A.           In addition to the Sub-Subservicing Agreement, the Subservicer may
at any time, upon the written consent of the Sub-Administrator, appoint one or
more other subservicers from time to time to perform all or any portion of its
obligations as Subservicer hereunder; provided, however, that any applicable
Notice Condition shall have been satisfied in connection therewith; provided,
further, that the Subservicer shall remain obligated and be liable to the
Issuer, the Servicer, the Owner Trustee, the Indenture Administrator, the
Indenture Trustee and the Noteholders for the servicing and administering of the
Subserviced Student Loans in accordance with the provisions hereof without
diminution of such obligation and liability by virtue of the appointment of any
such subservicer and to the same extent and under the same terms and conditions
as if the Subservicer alone were servicing and administering the Subserviced
Student Loans.  The fees and expenses of a subservicer shall be as agreed
between the Subservicer and such subservicer from time to time and none of the
Issuer, the Servicer, the Owner Trustee, the Indenture Administrator, the
Indenture Trustee or the Noteholders shall have any responsibility
therefor.  With respect to satisfying the Notice Condition referred to above,
the term "subservicer" shall be deemed not to include systems providers, systems
developers or systems maintenance contractors, collection agencies, credit
bureaus, lock box providers, mail service providers and other similar types of
service providers.
 
B.           The Subservicer shall cause any subservicer used by the Subservicer
(or by any subservicer) for the benefit of the Issuer to comply with the
provisions of the reporting and compliance provisions of this Agreement to the
same extent as if such subservicer were the Subservicer, and to provide the
information required with respect to such subservicer as is required to be filed
with the Commission.  The Subservicer shall be responsible for obtaining from
each subservicer and delivering to the Issuer and the Administrator any servicer
compliance statement required to be delivered by such subservicer, any
assessment of compliance and attestation required to be delivered by such
subservicer, each as set forth in Article VII of this
 


 
15

--------------------------------------------------------------------------------

 


 
Agreement and any certification required to be delivered to the Person that will
be responsible for signing a Sarbanes-Oxley Certification on behalf of the
Issuer as and when required to be delivered.
 
C.           The Subservicer shall promptly, upon request, provide to the Issuer
a written description (in form and substance satisfactory to such Issuer) of the
role and function of each Subcontractor utilized by the Subservicer or any
subservicer, specifying (i) the identity of each such Subcontractor, (ii) which
(if any) of such Subcontractors are "participating in the servicing function"
within the meaning of Item 1122 of Regulation AB, and (iii) which, if any,
elements of the Applicable Servicing Criteria will be addressed in assessments
of compliance and attestations provided by each Subcontractor identified in
clause (ii) of this paragraph.
 
D.           As a condition to the utilization of any Subcontractor determined
to be "participating in the servicing function" within the meaning of Item 1122
of Regulation AB, the Subservicer shall cause any such Subcontractor used by the
Subservicer (or by any subservicer) for the benefit of the Issuer to comply with
the reporting and compliance provisions of Article VII of this Agreement to the
same extent as if such Subcontractor were the Subservicer.  The Subservicer
shall be responsible for obtaining from each Subcontractor and delivering to the
Issuer and the Administrator any assessment of compliance and attestation
required to be delivered by such Subcontractor, each as set forth in Article VII
of this Agreement, in each case as and when required to be delivered.
 
Section 4.10       Reports.  With respect to Subserviced Student Loans, the
Subservicer shall prepare reports and data and furnish the following information
to the Issuer, the Administrator, the Indenture Administrator and the Owner
Trustee, unless otherwise noted, at the specified times:
 
(a)           The reports and data listed in Attachment A, at the times
indicated in the attachment;
 
(b)           Within 30 days following the end of each calendar quarter, to the
Department, owner's request for interest and Special Allowance Payments (ED
799);
 
(c)           To credit reporting agencies as may be selected by the
Subservicer, credit reporting in accordance with the Higher Education Act;
 
(d)           At any time the Owner Trustee, the Indenture Trustee or the
Indenture Administrator shall have reasonable grounds to believe that such
request would be necessary in connection with its performance of its duties
under related documents, and within five (5) Business Days of receipt of a
request therefor, the Subservicer shall furnish to the Owner Trustee, the
Indenture Trustee or the Indenture Administrator a list of all Subserviced
Student Loans (by borrower loan identification number, type and outstanding
principal balance) and any additional information requested relating to the
Subserviced Student Loans; and
 
(e)           From time to time as may be reasonably requested, reports and data
providing additional information on the Subserviced Student Loans.
 


 
16

--------------------------------------------------------------------------------

 


Section 4.11       Securities and Exchange Commission Filings.
 
A.           The Subservicer shall reasonably cooperate with the Depositor in
connection with the Issuer satisfying the reporting requirements under the
Exchange Act.  At the request of the Depositor, the Subservicer shall prepare on
behalf of the Issuer any Forms 8-K, 10-D and 10-K customary for similar
securities as required by the Exchange Act and the rules and regulations of the
Commission thereunder, and the Subservicer shall sign and file (via the
Commission's Electronic Data Gathering and Retrieval System) such Forms on
behalf of the Depositor.  The Depositor hereby grants to the Subservicer a
limited power of attorney to execute and file each such document on behalf of
the Depositor.  Such power of attorney shall continue until the earlier of
either (i) receipt by the Subservicer from the Depositor of written termination
of such power of attorney or (ii) the termination of the
Issuer.  Notwithstanding the foregoing, in the event that the Commission does
not accept a certification signed by the Depositor where the related Form 10-K
is signed by the Subservicer on behalf of the Depositor, the Subservicer should
prepare such Form 10-K to be signed by the Depositor and the Depositor shall
sign such form.
 
B.           Each Form 10-D shall be filed by the Subservicer within 15 days
after each Distribution Date.  On or prior to 90 days after the end of each
fiscal year of the Issuer (or such earlier date as may be required by the
Exchange Act and the rules and regulations of the Commission), if requested by
the Depositor, the Subservicer shall file a Form 10-K, in substance as required
by applicable law or applicable Commission staff's interpretations.  Such Form
10-K shall include as exhibits (i) the Servicer's annual statement of compliance
described under Section 7.3 of the Servicing Agreement and Section 3.2(a) of the
Administration Agreement and (ii) the accountant's report described under
Section 3.3 of the Administration Agreement, in each case to the extent they
have been timely delivered to the Subservicer.  If they are not so timely
delivered, the Subservicer shall file an amended Form 10-K including such
documents as exhibits reasonably promptly after they are delivered to the
Subservicer.  The Subservicer shall have no liability with respect to any
failure to properly prepare or file such periodic reports resulting from or
relating to the Subservicer's inability or failure to obtain any information not
resulting from its own negligence, willful misconduct or bad faith.
 
C.           The Subservicer shall sign a certification (in the form attached
hereto as Attachment E or in such other form as may be appropriate or necessary
and as may be agreed upon by the Subservicer and the Depositor as a result of
changes promulgated by the Commission in the Certification required to be filed
with the Form 10-K, which are applicable to the Issuer), for the benefit of the
Depositor and its officers, directors and Affiliates by March 20th of each
calendar year commencing in the calendar year of the Effective Date, if prior to
March 20th, or the following year, if after March 20th (or if not a Business
Day, the immediately preceding Business Day).  In addition, (i) the Subservicer
shall indemnify and hold harmless the Depositor and its officers, directors and
Affiliates from and against any losses, damages, penalties, fines, forfeitures,
reasonable and necessary legal fees and related costs, judgments and other costs
and expenses arising out of or based upon a breach of the Subservicer's
obligations under this Section 4.11C or the Subservicer's negligence, bad faith
or willful misconduct in connection therewith, and (ii) the Subservicer shall
indemnify and hold harmless the Depositor and its officers, directors and
Affiliates from and against any losses, damages, penalties, fines, forfeitures,
reasonable and necessary legal fees and related costs, judgments and other costs
and
 


 
17

--------------------------------------------------------------------------------

 


 
expenses arising out of or based upon a breach of the Subservicer's obligations
under this Section 4.11C or the negligence, bad faith or willful misconduct of
the Subservicer in connection therewith.  If the indemnification provided for
herein is unavailable or insufficient to hold harmless the Depositor, then the
Subservicer agrees that it shall contribute to the amount paid or payable to the
Depositor as a result of the losses, claims, damages or liabilities of the
Depositor in such proportion as is appropriate to reflect the relative fault of
the Depositor on the one hand and the Subservicer on the other in connection
with a breach of the Subservicer's obligations under this Section 4.11C or the
Subservicer's negligence, bad faith or willful misconduct in connection
therewith.
 
D.           Upon any filing with the Commission pursuant to this Section 4.11,
the Subservicer shall make available to the Depositor a copy of any such
executed report, statement or information.
 
Section 4.12       Covenants and Agreements of the Eligible Lender Trustee,
Servicer and Subservicer.  The Eligible Lender Trustee, the Servicer and
Subservicer each agree that:
 
A.           Any payment and any communications received at any time by the
Servicer with respect to a Subserviced Student Loan shall be immediately
transmitted to the Subservicer.  Such communications shall include, but not be
limited to, requests or notices of loan cancellation, notices of borrower
disqualification, letters, changes in address or status, notices of death or
disability, notices of bankruptcy and forms requesting deferment of repayment or
forbearance.
 
B.           The Subservicer may change any part or all of its equipment, data
processing programs and any procedures and forms in connection with the services
performed hereunder so long as the Subservicer continues to service the
Subserviced Student Loans in conformance with the requirements herein.  The
Subservicer shall not make any material change in its servicing system and
operations with respect to the Subserviced Student Loans without the prior
written consent of the Sub-Administrator, which consent will not be unreasonably
withheld.  Each written request for consent by the Subservicer shall be acted
upon promptly by the Sub-Administrator.  Anything in this paragraph B to the
contrary notwithstanding, the Subservicer will not be required to request the
consent of the Sub-Administrator with respect to any changes in the
Subservicer's servicing system and operations which the Subservicer reasonably
determines are required due to changes in the Higher Education Act or Guarantor
program requirements.
 
C.           The Eligible Lender Trustee will furnish the Subservicer with a
copy of any and all Guarantee Agreements relating to the Subserviced Student
Loans serviced hereunder.
 
D.           The Subservicer may include marketing or informational material
generally provided to borrowers of loans owned by affiliates of Sallie Mae, Inc.
with communications sent to a Borrower.
 
E.           The Subservicer shall, if requested by a Borrower of a Subserviced
Student Loan, arrange for the sale of such Subserviced Student Loan to another
lender which holds another student loan of such Borrower at a price not less
than the Purchase Amount.
 


 
18

--------------------------------------------------------------------------------

 


 
F.           The Subservicer shall arrange for the sale of a Subserviced Student
Loan to the Department upon receipt by the Subservicer of an executed
consolidation loan application from the Borrower of the related Subserviced
Student Loan or a request from the Borrower to add additional loans to such
Subserviced Student Loans as permitted under the Higher Education Act.  The sale
price for such Subserviced Student Loan shall equal the Purchase Amount.
 
G.           The Servicer is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its organization and has all
requisite corporate or similar power and authority to carry on its business as
now conducted and is duly qualified, has obtained and will maintain all licenses
and approvals to do business and is in good standing and shall remain in good
standing in each jurisdiction where such qualification or licensing is required;
provided, however, that (i) to the extent that the Servicer loses or otherwise
fails to maintain any license, approval or qualification as a consequence of any
act or omission of the Subservicer or any Person with whom the Subservicer has
subcontracted to perform obligations of the Subservicer under this Agreement,
whether or not constituting a Subservicer Default, such loss or failure shall
not be deemed to constitute a breach of this Section 4.12G, and (ii) if the
Subservicer becomes aware that any license, approval or qualification required
to be maintained by the Servicer pursuant to this Section 4.12G is not in
effect, the Subservicer shall exert its reasonable efforts to notify the
Servicer thereof; provided, further, that failure of the Subservicer to provide
such notice to the Servicer shall not be deemed to constitute a breach of this
Section 4.12G by the Subservicer.
 
H.           The Servicer shall not interfere with the Subservicer in the
performance of the Subservicer's duties.
 
Section 4.13       Incentive Programs; Deferment and Forbearance.  The
Subservicer shall service the Subserviced Student Loans in accordance with the
terms of any applicable borrower incentive program, to the extent such programs
are in effect for each Subserviced Student Loan as of the Closing Date and to
the extent any Borrower requests that any borrower incentive program be applied
to the Borrower's Subserviced Student Loan.  The Subservicer may, in accordance
with its customary servicing policies, grant any Borrower alternative payment
options as provided within the terms of the Subserviced Student Loans (e.g.,
interest-only payments); provided, that such Borrower requests and properly
qualifies for such deferment or forbearance in accordance with the terms of
Sallie Mae, Inc.'s deferment or forbearance policies, respectively; provided,
further, that under such deferment and forbearance policies, any interest
payments that are postponed shall be capitalized no more frequently than
quarterly and at the end of the deferment or forbearance period, respectively.
 
Section 4.14       Financial Statements.  The Subservicer shall provide to the
Indenture Trustee, Indenture Administrator and the Administrator at any time
that the Subservicer is not an Affiliate of the Sub-Administrator (a) as soon as
possible, and in no event more than 120 days after the end of each fiscal year
of the Subservicer, audited financials on a consolidated basis as at the end of
and for such year and (b) as soon as possible, and in no event more than 30 days
after the end of each quarterly accounting period of the Subservicer, unaudited
financials on a consolidated basis as at the end of and for such period.
 


 
19

--------------------------------------------------------------------------------

 


Section 4.15       Insurance.  The Subservicer shall maintain or cause to be
maintained insurance with respect to its property and business against such
casualties and contingencies and of such types and in such amounts as is
customary in the case of institutions of the same type and size.
 
Section 4.16       Administration Agreement.  The Subservicer agrees to perform
all duties required of the Servicer under the Administration Agreement using
that degree of skill and attention that the Subservicer exercises with respect
to its comparable business activities.
 
Section 4.17       Lender Identification Number.  The Owner Trustee has
permitted certain trusts, other than the Issuer, established by the Depositor to
securitize student loans, to use the Department lender identification number
applicable to the Issuer if the servicing agreements with respect to such other
trusts include provisions substantially similar to this paragraph.  The
Subservicer may claim and collect Interest Subsidy Payments and Special
Allowance Payments with respect to Subserviced Student Loans and student loans
in such other trusts using such common lender identification
number.  Notwithstanding anything herein or in the Basic Documents to the
contrary, any amounts assessed against payments (including, but not limited to,
Interest Subsidy Payments and Special Allowance Payments) due from the
Department to any such other trust using such common lender identification
number as a result of amounts owing to the Department from the Issuer will be
deemed for all purposes hereof and of the Basic Documents (including for
purposes of determining amounts paid by the Department with respect to the
student loans in the Trust and such other trust) to have been assessed against
the Issuer and shall be deducted by the Administrator or the Subservicer and
paid to such other trust from any collections made by them which would otherwise
have been payable to the Collection Account for the Issuer.  Any amounts
assessed against payments due from the Department to the Issuer as a result of
amounts owing to the Department from such other trust using such common lender
identification number will be deemed to have been assessed against such other
trust and will be deducted by the Administrator or the Subservicer from any
collections made by them which would otherwise be payable to the collection
account for such other trust and paid to the Issuer.
 
Section 4.18       Privacy and Information Security Provisions.  With respect to
information that is "non-public personal information" (as defined in the GLB
Regulations) that is disclosed or provided by the Issuer (or on the Issuer's
behalf) to the Subservicer in connection with this Agreement, or any Basic
Document to which the Subservicer is a party, the Subservicer agrees, that in
performing its obligations under this Agreement, the Subservicer shall comply
with all reuse, redisclosure, or other customer information handling,
processing, security, and protection requirements that are specifically required
of a non-affiliated third-party processor or servicer (or subcontractor) under
the GLB Regulations and other applicable federal or state consumer privacy laws,
rules, and regulations.  Without limiting the foregoing, the Subservicer agrees
that:
 
A.           the Subservicer is prohibited from disclosing or using any
"non-public personal information" (as defined in the GLB Regulations) disclosed
or provided by the Issuer or on the Issuer's behalf to the Subservicer, except
solely to carry out the purposes for which it was disclosed, including use under
an exception contained in 12 CFR sections 40.14 or 40.15 or 16 CFR sections
313.14 or 313.15, as applicable, of the GLB Regulations in the ordinary course
of business to carry out those purposes; and
 


 
20

--------------------------------------------------------------------------------

 


 
B.           the Subservicer has implemented and will maintain an information
security program designed to meet the objectives of the Interagency Guidelines
Establishing Standards for Safeguarding Customer Information, Final Rule (12 CFR
Part 364, Appendix B) and the Federal Trade Commission's Standards for
Safeguarding Customer Information (16 CFR Part 314).
 
Section 4.19       Reimbursement of Servicer.  The Subservicer shall be required
to pay all expenses incurred by the Servicer in connection with its activities
hereunder, including fees and disbursements of independent accountants,
reasonable fees and expenses of legal counsel, taxes imposed on the Servicer and
expenses incurred by the Servicer in connection with the performance of its
duties hereunder and under the Servicing Agreement and the Administration
Agreement.
 
ARTICLE V
 
Section 5.1         Representations of Subservicer.  The Subservicer makes the
following representations, warranties and covenants to the Servicer and to the
Issuer on the date of this Agreement and as of the Effective Date.
 
A.           Organization and Good Standing.  The Subservicer is duly
incorporated and validly existing as a corporation under the laws of the State
of Delaware and in good standing under the laws of the State of Delaware, with
the power and authority to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted,
and had at all relevant times, and has, the power, authority and legal right to
service the Subserviced Student Loans and to hold the Subserviced Student Loan
Files as custodian.
 
B.           Due Qualification.  The Subservicer is duly qualified to do
business and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business (including the servicing of the Subserviced Student Loans as required
by this Agreement) shall require such qualifications.
 
C.           Power and Authority.  The Subservicer has the power and authority
to execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement have been duly authorized
by the Subservicer by all necessary action.  No registration with or approval of
any governmental agency is required for the due execution and delivery by, and
enforceability against, the Subservicer of this Agreement.
 
D.           Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Subservicer enforceable in accordance with its terms
subject to bankruptcy, insolvency and other similar laws affecting creditors'
rights generally and subject to equitable principles.
 
E.           No Violation.  The consummation of the transactions contemplated by
this Agreement and the fulfillment of the terms hereof will not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time or both) a default under, the bylaws of the
Subservicer, or any indenture, agreement or other instrument to which the
Subservicer is a party or by which it shall be bound; nor result in the creation
or
 


 
21

--------------------------------------------------------------------------------

 


 
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument (other than this Agreement); nor
violate any law or, to the best of the Subservicer's knowledge, any order, rule
or regulation applicable to the Subservicer of any court or of any federal or
state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Servicer or its properties.
 
F.           No Proceedings.  There are no proceedings or investigations
pending, or, to the Subservicer's best knowledge, threatened, before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Subservicer or its properties:  (i) asserting the
invalidity of this Agreement or any of the other Basic Documents to which the
Subservicer is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, (iii) seeking any determination or
ruling that could reasonably be expected to have a material and adverse effect
on the performance by the Subservicer of its obligations under, or the validity
or enforceability of, this Agreement or any of the other Basic Documents to
which the Subservicer is a party, or (iv) relating to the Subservicer and which
might adversely affect the federal or state income tax attributes of the Notes.
 
Section 5.2         Indemnities of Subservicer.
 
A.           The Subservicer shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Subservicer under this
Agreement.
 
The Subservicer shall pay for any loss, liability, claim or expense (including,
without limitation, costs and expenses of litigation and of investigation
counsel fees, damages, judgments and amounts paid in settlement) that may be
imposed on, incurred by or asserted against the Servicer, the Issuer, the Owner
Trustee (in its capacity as such or individually) or the Eligible Lender Trustee
(in its capacity as such or individually) by the Department pursuant to the
Higher Education Act, to the extent that such loss, liability or expense arose
out of, or was imposed upon the Servicer, the Issuer, the Owner Trustee (in its
capacity as such or individually) or the Eligible Lender Trustee (in its
capacity as such or individually) through, the negligence, willful misfeasance
or bad faith of the Subservicer in the performance of its obligations and duties
under this Agreement or by reason of the reckless disregard of its obligations
and duties under this Agreement, where the final determination that any such
loss, liability or expense arose out of, or was imposed upon the Servicer, the
Issuer, the Owner Trustee (in its capacity as such or individually) or the
Eligible Lender Trustee (in its capacity as such or individually) through, any
such negligence, willful misfeasance, bad faith or recklessness on the part of
the Subservicer is established by a court of law, by an arbitrator or by way of
settlement agreed to by the Subservicer.  Notwithstanding the foregoing, if the
Subservicer is rendered unable, in whole or in part, by a force outside the
control of the parties hereto (including acts of God, acts of war, fires,
earthquakes, hurricanes, floods and other disasters) to satisfy its obligations
under this Agreement, the Subservicer shall not be deemed to have breached any
such obligation upon delivery of written notice of such event to the Servicer,
the Owner Trustee, the Indenture Trustee and the Indenture Administrator, for so
long as the Subservicer remains unable to perform such obligation as a result of
such event.
 


 
22

--------------------------------------------------------------------------------

 


 
For purposes of this Section, in the event of the termination of the rights and
obligations of Sallie Mae, Inc. (or any successor thereto pursuant to Section
5.3) as Subservicer pursuant to Section 6.1, or a resignation by such
Subservicer pursuant to this Agreement, such Subservicer shall be deemed to be
the Subservicer pending appointment of a successor subservicer pursuant to
Section 6.2.
 
Liability of the Subservicer under this Section shall survive the resignation or
removal of the Servicer, the Owner Trustee, the Indenture Trustee, the Indenture
Administrator or the Eligible Lender Trustee or the termination of this
Agreement.  If the Subservicer shall have made any payments pursuant to this
Section and the Person to or on behalf of whom such payments are made thereafter
collects any of such amounts from others, such Person shall promptly repay such
amounts to the Subservicer, without interest.
 
B.           Sallie Mae, Inc. will assume, pay, perform and otherwise discharge
substantially all of the duties, obligations and liabilities of SLC, as Servicer
under the Servicing Agreement and the Administration Agreement, including all
indemnities provided by SLC, as Servicer thereunder, and will additionally
indemnify SLC, as Servicer and its permitted successors and assigns for all
costs, expenses, losses, claims, damages and liabilities to the extent that such
cost, expense, loss, claim, damage or liability arose out of, or was imposed
upon SLC, as Servicer, through the negligence, willful misfeasance or bad faith
of Sallie Mae, Inc. in the performance of its duties under this Agreement or by
reason of a breach of its representations, warranties, obligations or duties
hereunder. Sallie Mae, Inc. will also indemnify SLC, as Servicer and its
successor and assigns in their individual capacities and any of their officers,
directors, employees and agents against any and all loss, liability, claim or
expense (including costs and expenses of litigation and of investigation counsel
fees, damages, judgments and amounts paid in settlement) incurred by them in
connection with the performance of their duties under the Servicing Agreement or
in accepting instructions from the Subservicer.
 
Section 5.3         Merger or Consolidation of, or Assumption of the Obligations
of, Subservicer.  The Subservicer hereby agrees that, upon (a) any merger or
consolidation of the Subservicer into another Person, (b) any merger or
consolidation to which the Subservicer shall be a party resulting in the
creation of another Person or (c) any Person succeeding to the properties and
assets of the Subservicer substantially as a whole, the Subservicer shall (i)
cause such Person (if other than the Subservicer) to execute an agreement which
states expressly that such Person assumes every obligation of the Subservicer
hereunder, (ii) deliver to the Servicer, the Owner Trustee, the Indenture
Trustee or the Indenture Administrator an Officers' Certificate and an Opinion
of Counsel each stating that such consolidation, merger or succession and such
agreement of assumption comply with this Section and that all conditions
precedent provided for in this Agreement relating to such transaction have been
complied with, (iii) cause the Notice Condition to have been satisfied with
respect to such transaction and (iv) cure any existing Subservicer Default or
any continuing event which, after notice or lapse of time or both, would become
a Subservicer Default.  Upon compliance with the foregoing requirements, such
Person shall be the successor subservicer under this Agreement without further
act on the part of any of the parties to this Agreement.
 
Section 5.4         Limitation on Liability of Subservicer.  The Subservicer
shall not be under any liability to the Issuer, the Noteholders, the
Administrator, the Eligible Lender Trustee, the
 


 
23

--------------------------------------------------------------------------------

 


 
Owner Trustee, the Indenture Administrator or the Indenture Trustee except as
provided under this Agreement, for any action taken or for refraining from the
taking of any action pursuant to this Agreement, for errors in judgment, for any
incorrect or incomplete information provided by schools, Borrowers, Guarantors
and the Department, for the failure of any party to this Subservicing Agreement
or any other Basic Document to comply with its respective obligations hereunder
or under any other Basic Document or for any losses attributable to the
insolvency of any Guarantor; provided, however, that this provision shall not
protect the Subservicer against its obligation to purchase Student Loans from
the Issuer pursuant to Section 4.5 hereof or to pay to the Issuer amounts
required pursuant to Section 4.5 hereof or against any liability that would
otherwise be imposed by reason of willful misfeasance, bad faith or negligence
in the performance of duties or by reason of reckless disregard of obligations
and duties under this Agreement.  The Subservicer may rely in good faith on any
document of any kind prima facie properly executed and submitted by any person
respecting any matters arising under this Agreement.
 
Except as provided in this Agreement, the Subservicer shall not be under any
obligation to appear in, prosecute or defend any legal action where it is not
named as a party; provided, however, that the Subservicer may undertake any
reasonable action that it may deem necessary or desirable in respect of this
Agreement and the other Basic Documents and the rights and duties of the parties
to this Agreement and the other Basic Documents and the interests of the
Noteholders; provided, further, that if requested by the Servicer in connection
with a legal action where the Servicer is a party, the Servicer may request that
the Subservicer appear, and the Subservicer shall provide reasonable cooperation
to the Servicer in connection with such legal action to the extent that such
legal action arose in connection with the Subservicer's performance of its
duties and obligations under this Agreement.
 
Section 5.5         Sallie Mae, Inc. Not to Resign as Subservicer.  Subject to
the provisions of Section 5.3, Sallie Mae, Inc. shall not resign from the
obligations and duties hereby imposed on it as Subservicer under this Agreement
without the consent of the Administrator and Citibank, N.A. except upon
determination that the performance of its duties under this Agreement are no
longer permissible under applicable law.  Notice of any such determination
permitting the resignation of Sallie Mae, Inc. shall be communicated to the
Owner Trustee, the Indenture Trustee, the Indenture Administrator and the Rating
Agencies at the earliest practicable time (and, if such communication is not in
writing, shall be confirmed in writing at the earliest practicable time) and any
such determination shall be evidenced by an Opinion of Counsel to such effect
delivered to the Servicer, the Owner Trustee, the Indenture Trustee, the
Indenture Administrator and the Rating Agencies concurrently with or promptly
after such notice.  No such resignation shall become effective until the
Indenture Administrator or a successor subservicer shall have assumed the
responsibilities and obligations of Sallie Mae, Inc. in accordance with Section
6.2.
 
ARTICLE VI
 
Section 6.1         Subservicer Default.  If any one of the following events (a
"Subservicer Default") shall occur and be continuing:
 
(1)          any failure by the Subservicer (i) to deliver to the Indenture
Trustee or the Indenture Administrator, as the case may be, for deposit in the
Trust Accounts any
 


 
24

--------------------------------------------------------------------------------

 


 
payment required by the Basic Documents to which the Servicer is a signatory or
(ii) in the event that daily deposits into the Collection Account are not
required, to deliver to the Administrator any payment required by the Basic
Documents, which failure in case of either clause (i) or (ii) continues
unremedied for five Business Days after written notice of such failure is
received by the Subservicer from the Owner Trustee, the Servicer, the Indenture
Trustee, the Indenture Administrator or the Administrator or five Business Days
after discovery of such failure by an officer of the Subservicer; or
 
(2)           any failure by the Subservicer duly to observe or to perform in
any material respect any other term, covenant or agreement of the Subservicer
set forth in this Agreement or of the Servicer set forth in any other Basic
Document to which it is a party, which failure shall (i) materially and
adversely affect the rights of the Indenture Trustee, on behalf of the
Noteholders, or the Noteholders and (ii) continues unremedied for a period of 60
days after the date on which written notice of such failure, requiring the same
to be remedied, shall have been given (A) to the Subservicer by the Servicer,
the Indenture Trustee, the Indenture Administrator, the Eligible Lender Trustee
or the Administrator or (B) to the Subservicer, and to the Servicer, the
Indenture Trustee, the Indenture Administrator and the Eligible Lender Trustee
by the Noteholders representing at least a majority of the Outstanding Amount of
the Notes; provided, however, that any breach of Sections 4.1, 4.2, 4.3 or 4.4
shall not be deemed a Subservicer Default so long as the Subservicer is in
compliance with its obligations under Section 4.5; or
 
(3)           an Insolvency Event occurs with respect to the Subservicer; or
 
(4)           any failure by the Subservicer to comply with any requirements
under the Higher Education Act resulting in a loss of its eligibility as a
third-party servicer; or
 
(5)           any failure by the Subservicer, any subservicer appointed by the
Subservicer or any Subcontractor to deliver any information, report,
certification or accountants' letter when and as required under Article VII
(including, without limitation, any failure by the Subservicer to identify any
Subcontractor "participating in the servicing function" within the meaning of
Item 1122 of Regulation AB), which continues unremedied for fifteen (15)
calendar days after the date on which such information, report, certification or
accountants' letter was required to be delivered; or
 
(6)           any Servicer Default occurs under and as defined in the Servicing
Agreement, except to the extent caused solely by a failure of the Servicer to
perform an obligation enumerated on Attachment G;
 
then, and in each and every case, so long as the Subservicer Default shall not
have been remedied, the Servicer by notice then given in writing to the
Subservicer may terminate all the rights and obligations (other than the
obligations set forth in Section 4.5 and Section 5.2) of the Subservicer under
this Agreement.  As of the effective date of termination of the Subservicer, all
authority and power of the Subservicer under this Agreement, whether with
respect to the Notes or the Subserviced Student Loans or otherwise, shall,
without further action, pass to and be vested in the Indenture Administrator or
such successor subservicer as may be appointed under Section 6.2.  The
predecessor Subservicer shall cooperate with the successor subservicer and the
 


 
25

--------------------------------------------------------------------------------

 


 
Indenture Administrator in effecting the termination of the responsibilities and
rights of the predecessor Subservicer under this Agreement, including the
transfer to the successor subservicer for administration by it of all cash
amounts that shall at the time be held by the predecessor Subservicer for
deposit, or shall thereafter be received by it with respect to a Subserviced
Student Loan.  All reasonable costs and expenses, including, without limitation,
any costs or expenses associated with the complete transfer of all servicing
data and the completion, correction or manipulation of such servicing data as
may be required by the successor subservicer to correct any errors or
insufficiencies in the servicing data or otherwise to enable the successor
subservicer to service the Subserviced Student Loans properly and effectively,
costs reasonably allocable to specific employees and overhead, legal fees and
expenses, accounting and financial consulting fees and expenses, costs or
expenses associated with the transfer of all servicing files and costs of
amending the Agreement, if necessary, incurred in connection with transferring
the Subserviced Student Loan Files to the successor subservicer and amending
this Agreement and any other Basic Documents to reflect such succession as
Subservicer pursuant to this Section shall be paid by the predecessor
Subservicer (other than the Indenture Administrator acting as the Subservicer
under this Section 6.1) upon presentation of reasonable documentation of such
costs and expenses.  If the predecessor Subservicer (other than the Indenture
Administrator) does not pay such reimbursement within thirty (30) days of its
receipt of an invoice therefor, such reimbursement shall be an expense of the
Issuer and the successor subservicer shall be entitled to receive such
reimbursement from amounts on deposit in the Collection Account.  Upon receipt
of notice of the occurrence of a Subservicer Default, the Subservicer shall
promptly give notice thereof to the Indenture Trustee, the Indenture
Administrator and the Rating Agencies.
 
Notwithstanding the foregoing, the Subservicer shall not be deemed to have
breached its obligations to service the Subserviced Student Loans, nor will a
Subservicer Default be deemed to have occurred under this Section 6.1, if the
Subservicer is rendered unable to perform such obligations, in whole or in part,
by a force outside the control of the parties hereto (including, without
limitation, acts of God, acts of war or terrorism, fires, earthquakes,
hurricanes, floods and other material natural or man made disasters); provided,
that the Subservicer shall be required to diligently undertake all actions
necessary to resume the performance of its duties hereunder as soon as
practicable following the termination of such business interruption or, if
necessary and appropriate in its reasonable judgment to enable the proper
servicing of the Subserviced Student Loans, to transfer servicing, either
temporarily or permanently, to another servicer.
 
In addition, notwithstanding anything above to the contrary, no Subservicer
Default shall be deemed to have occurred if the event or events giving rise to
such Subservicer Default are solely the result of the Servicer or prior to the
Conversion Date, the Sub-Subservicer having breached its respective duties under
this Agreement or the Sub-Subservicing Agreement, as applicable.  In such an
event, the Servicer and the Sub-Subservicer each agree to (i) if prior to the
Conversion Date, cooperate fully with the Subservicer to effect the transfer of
servicing to the Subservicer from the Sub-Subservicer as quickly as possible,
and (ii) to the extent that a Servicer Default under and as defined in the
Servicing Agreement has occurred and the Issuer appoints the Subservicer as the
successor servicer, cooperate with the Subservicer, the Issuer, the Indenture
Administrator and the Indenture Trustee in effecting a replacement of the
Servicer, under the Servicing Agreement, with the Subservicer, as successor
servicer.
 


 
26

--------------------------------------------------------------------------------

 


Section 6.2         Appointment of Successor.
 
A.           Upon receipt by the Subservicer of notice of termination pursuant
to Section 6.1, or the resignation by the Subservicer in accordance with the
terms of this Agreement, the predecessor Subservicer shall continue to perform
its functions as Subservicer under this Agreement, in the case of termination,
only until the date specified in such termination notice or, if no such date is
specified in a notice of termination, until receipt of such notice and, in the
case of resignation, until the Indenture Administrator or a successor
subservicer shall have assumed the responsibilities and duties of Sallie Mae,
Inc.  In the event of the termination hereunder of the Subservicer, the Issuer
shall appoint a successor to the Subservicer acceptable to the Indenture
Administrator and in accordance with Section 3.9 of the Servicing Agreement, and
the successor to the Subservicer shall accept its appointment by a written
assumption in form acceptable to the Indenture Administrator.  In the event that
a successor subservicer has not been appointed at the time when the predecessor
Subservicer has ceased to act as Subservicer in accordance with this Section,
the Indenture Administrator without further action shall automatically be
appointed the successor subservicer and the Indenture Administrator shall be
entitled to the Servicing Fee and any Carryover Servicing Fees.  Notwithstanding
the above, the Indenture Administrator shall, if it shall be unwilling or
legally unable so to act, appoint or petition a court of competent jurisdiction
to appoint any established institution whose regular business shall include the
servicing of student loans, as the successor subservicer under this Agreement;
provided, however, that such right to appoint or to petition for the appointment
of any such successor subservicer shall in no event relieve the Indenture
Administrator from any obligations otherwise imposed on it under the Basic
Documents until such successor has in fact assumed such appointment.
 
B.           Upon appointment, the successor to the Subservicer (including the
Indenture Administrator acting as successor to the Subservicer) shall be the
successor in all respects to the predecessor Subservicer and shall be subject to
all the responsibilities, duties and liabilities placed on the predecessor
Subservicer that arise thereafter or are related thereto and shall be entitled
to an amount agreed to by such successor subservicer (which shall not exceed the
Servicing Fee unless the Notice Condition is satisfied with respect to such
compensation arrangements) and all the rights granted to the predecessor
Subservicer by the terms and provisions of this Agreement; provided, that the
successor subservicer shall assume no liability or responsibility for any acts,
representations, obligations and covenants of any predecessor Subservicer prior
to the date that the successor subservicer becomes Subservicer hereunder.
 
C.           Notwithstanding the foregoing or anything to the contrary herein or
in the other Basic Documents, the Indenture Administrator, to the extent it is
acting as successor subservicer pursuant hereto and thereto, shall be entitled
to resign to the extent a qualified successor subservicer has been appointed and
has assumed all the obligations of the Servicer in accordance with the terms of
this Agreement and the other Basic Documents.
 
Section 6.3         Notification to Noteholders.  Upon any termination of, or
appointment of a successor to, the Subservicer pursuant to this Article VI, the
Servicer, on behalf of the Issuer and the Indenture Administrator, shall give
prompt written notice thereof to the Indenture Trustee, the Indenture
Administrator, the Noteholders, the holder of the Trust Certificate and the
Rating Agencies (which, in the case of any such appointment of a successor,
shall consist of prior written notice thereof to the Rating Agencies).
 


 
27

--------------------------------------------------------------------------------

 


Section 6.4         Waiver of Past Defaults.  The Servicer may waive in writing
any default by the Subservicer in the performance of its obligations hereunder
and any consequences thereof, except a default in making any required deposits
to or payments from any of the Trust Accounts (or giving instructions regarding
the same) in accordance with the Servicing Agreement.  Upon any such waiver of a
past default, such default shall cease to exist, and any Subservicer Default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement.  No such waiver shall extend to any subsequent or other default
or impair any right consequent thereto.
 
ARTICLE VII
Section 7.1         Amendment.
 
This Agreement may be amended, supplemented or modified only by written
instrument duly executed by the Servicer and the Subservicer and with the prior
written consent of Citibank, N.A., (not to be unreasonably withheld, delayed or
conditioned); provided that Article III may only be amended supplemented or
modified with the prior written consent of the Custodial Parties and Citibank,
N.A.  Any amendment, modification, supplement or waiver of this Agreement
without the prior written consent of Citibank, N.A. shall be null and void.  The
Subservicer shall promptly provide notice of any such amendment, including any
modification to any attachment hereto, to the Rating Agencies.
 
Section 7.2         Notices.  All notices hereunder shall be given by United
States certified or registered mail, by facsimile or by other telecommunication
device capable of creating written record of such notice and its
receipt.  Notices hereunder shall be effective when received and shall be
addressed to the respective parties hereto at the addresses set forth below, or
at such other address as shall be designated by any party hereto in a written
notice to each other party pursuant to this Section.  Notices hereunder required
to be delivered to the Owner Trustee, the Rating Agencies, the Indenture Trustee
or the Indenture Administrator shall be delivered to the notice address
specified for each such party in the Indenture.
 
 
If to the Servicer, to:
 
Discover Bank
12 Read's Way
New Castle, DE 19720
Fax:  302- 323-7393
Attention:      Mike Rickert
 
with copies to (which shall not constitute notice):
 
The Student Loan Corporation
750 Washington Boulevard
Stamford, CT  06901
Fax: 312-853-7036
Fax: 203-975-6724
Attention:      Chief Financial Officer/Treasurer


 
28

--------------------------------------------------------------------------------

 


 
Discover Financial Services
2500 Lake Cook Road
Riverwoods, IL 60015
Facsimile Number: 224-405-4584
Attention:      General Counsel
 
Discover Financial Services
2500 Lake Cook Road
Riverwoods, IL 60015
Facsimile Number: 224-405-4957
Attention:      Carlos Minetti
 
Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
Fax: 312-853-7036
Attention:      Paul L. Choi
                    Willis R. Buck, Jr.
                     Scott R. Williams
 
If to the Subservicer, to:
 
Sallie Mae, Inc.
12061 Bluemont Way
Reston, Virginia 20190
Attention:      Senior Vice President, Servicing
 
If to Citibank, N.A.:
 
Citigroup Inc.
399 Park Avenue
New York, NY 10022
Fax: 212-793-6300
Phone:  212-559-1000
Attention:      Michael S. Zuckert
 
with copies to (which shall not constitute notice):
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Fax: (212) 735-2000
Attention:      William S. Rubenstein
                     Sean C. Doyle
 


 


 
29

--------------------------------------------------------------------------------

 


Section 7.3         Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, and such
counterparts shall constitute one and the same instrument.
 
Section 7.4         Entire Agreement; Severability.  All prior representations,
statements, negotiations and undertakings with regard to the subject matter
hereof are superseded hereby.
 
If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remaining terms and provisions of this Agreement, or the application of such
terms or provisions to persons or circumstances other than those as to which it
is held invalid or unenforceable, shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.
 
Section 7.5         Governing Law.  The terms of this Agreement shall be subject
to all applicable provisions of the Higher Education Act and shall be construed
in accordance with and governed by the laws of the State of New York without
reference to its conflict of law provisions, and the obligations, rights and
remedies of the parties, hereunder shall be determined in accordance with such
laws.
 
Section 7.6         Consent to Jurisdiction.  Each party hereby irrevocably
submits to the co-exclusive jurisdiction of the Delaware Chancery Court, or if
such court shall not have jurisdiction, any federal or other state court of the
State of Delaware and any federal or other state court of the State of New York,
for the purpose of any action or proceeding arising out of or relating to this
Agreement and each party hereto hereby irrevocably agrees that all claims in
respect to such action or proceeding may be heard and determined exclusively in
any such court.  Each party hereto agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Notwithstanding
the foregoing, each party hereto shall be entitled to implead (or take similar
steps with respect to) any indemnified party into any action relating to a third
party claim in any other jurisdiction.
 
Each of The Student Loan Corporation and Sallie Mae, Inc. irrevocably consents
to the service of the summons and complaint and any other process in any other
action or proceeding relating to the transactions contemplated by this
Agreement, on behalf of itself or its property, by personal delivery of copies
of such process to such party. Nothing in this Section 7.6 shall affect the
right of any party to this Agreement to serve legal process in any other manner
permitted by law.
 
Section 7.7         Relationship of Parties.  The Subservicer is an independent
contractor and, except for the services which it agrees to perform hereunder,
the Subservicer does not hold itself out as an agent of the Servicer.  Nothing
herein contained shall create or imply an agency relationship between the
Subservicer and the Servicer, nor shall this Agreement be deemed to constitute a
joint venture or partnership between the Subservicer and the Servicer.
 


 
30

--------------------------------------------------------------------------------

 


Section 7.8         Captions.  The captions used herein are for the convenience
of reference only and are not part of this Agreement, and shall in no way be
deemed to define, limit, describe or modify the meanings of any provision of
this Agreement.
 
Nonliability of Directors, Officers and Employees.  No member of the board of
directors or any officer, employee or agent of the Servicer, the Eligible Lender
Trustee, the Indenture Administrator, the Indenture Trustee, the Administrator,
the Depositor or the Subservicer (or any Affiliate of any such party) shall be
personally liable for any obligation incurred under this Agreement.
 
Section 7.9         Assignment.  This Agreement may not be assigned by the
Subservicer except as permitted under Sections 5.3, 5.5 and 6.2 hereof.  This
Agreement may not be assigned by the Servicer without the prior written
permission of the Subservicer and Citibank, N.A. and may not be assigned by the
Subservicer without the prior written permission of Citibank, N.A.
 
Section 7.10       Limitation of Liability of Owner Trustee, Indenture Trustee
and Indenture Administrator.
 
A.           Notwithstanding anything contained herein to the contrary, this
Agreement has been signed by Wilmington Trust Company, not in its individual
capacity but solely in its capacity as Owner Trustee of the Issuer and in no
event shall Wilmington Trust Company in its individual capacity, or except as
expressly provided in the Trust Agreement, as Owner Trustee have any liability
for the representations, warranties, covenants, agreements or other obligations
of the Issuer or the Owner Trustee hereunder or in any of the certificates,
notices or agreements delivered pursuant hereto as to all of which recourse
shall be had solely to the assets of the Issuer.
 
B.           Notwithstanding anything contained herein to the contrary, and
except with respect to Section 7.1 hereunder, this Agreement has been signed by
Citibank, N.A., not in its individual capacity but solely in its capacity as
Indenture Administrator of the Issuer and in no event shall Citibank, N.A. in
its individual capacity or, except as expressly provided in the Indenture, as
Indenture Administrator have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto as to all of
which recourse shall be had solely to the assets of the Issuer.
 
C.           Notwithstanding anything contained herein to the contrary, this
Agreement has been signed by U.S. Bank National Association, not in its
individual capacity but solely in its capacity as Indenture Trustee of the
Issuer and in no event shall U.S. Bank National Association in its individual
capacity or, except as expressly provided in the Indenture, as Indenture Trustee
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto as to all of which recourse shall be had
solely to the assets of the Issuer.
 
ARTICLE VIII
 
Section 8.1         Intent of the Parties; Reasonableness.  The Subservicer and
the Servicer, on behalf of the Issuer, acknowledge and agree that the purpose of
Article VIII of this
 


 
31

--------------------------------------------------------------------------------

 


 
Agreement is to facilitate compliance by the Issuer with the provisions of
Regulation AB and related rules and regulations of the Commission.  Neither the
Servicer nor the Sub-Administrator shall exercise its right to request delivery
of information or other performance under these provisions other than in good
faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and regulations of the Commission thereunder (or the
provision in a private offering of disclosure comparable to that required under
the Securities Act).  The Subservicer acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with requests made by the Depositor, the Servicer or the
Sub-Administrator, on behalf of the Issuer, in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB.  In connection therewith, the Subservicer shall cooperate fully
with the Depositor, the Servicer and the Sub-Administrator, on behalf of the
Issuer, to deliver to the Sub-Administrator, on behalf of the Issuer (including
any of its assignees or designees), any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Servicer or the Sub-Administrator, on behalf of the Issuer,
to permit the Sub-Administrator, on behalf of the Issuer, to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Subservicer and/or any other subservicer appointed by the Subservicer or the
servicing of the Subserviced Student Loans, reasonably believed by the Servicer
or the Sub-Administrator, on behalf of the Issuer, to be necessary in order to
effect such compliance.
 
Pursuant to the terms of the Depositor Agreement, the Subservicer shall and
pursuant to Section 7.1 of the Servicing Agreement shall cause the
Sub-Administrator, on behalf of the Issuer (including any of its assignees or
designees) to cooperate with the Subservicer (at the Subservicer's expense) by
providing timely notice of requests for information under these provisions and
by reasonably limiting such requests to information required, in the Issuer's
reasonable judgment, to comply with Regulation AB.
 
Section 8.2         Reporting Requirements.
 
A.           If so requested by the Depositor or the Sub-Administrator, acting
on behalf of the Issuer, for the purpose of satisfying its reporting obligation
under the Exchange Act with respect to any class of Notes, the Subservicer shall
(or shall cause any other subservicer appointed by the Subservicer to) (i)
notify the Depositor, the Issuer, the Sub-Administrator and the Administrator in
writing of any material litigation or governmental proceedings pending against
the Subservicer and any other subservicer appointed by the Subservicer and (ii)
provide to the Depositor and the Issuer a description of such proceedings,
affiliations or relationships.
 
B.           As a condition to the succession to Subservicer or any other
subservicer appointed by the Subservicer by any Person (i) into which the
Subservicer or any such subservicer appointed by the Subservicer may be merged
or consolidated, or (ii) which may be appointed as a successor to the
Subservicer or any other subservicer appointed by the Subservicer, the
Subservicer shall provide to the Depositor, the Issuer, the Sub-Administrator
and the Administrator, at least 10 Business Days prior to the effective date of
such succession or appointment, (x) written notice to the Depositor and the
Issuer of such succession or appointment and (y) in writing and in form and
substance reasonably satisfactory to the Sub-Administrator,
 


 
32

--------------------------------------------------------------------------------

 


 
acting as agent of the Administrator on behalf of the Issuer, all information
reasonably requested by the Administrator, acting on behalf of the Issuer, in
order to comply with its reporting obligation under Item 6.02 of Form 8-K with
respect to any class of Notes.
 
C.           In addition to such information as the Subservicer is obligated to
provide pursuant to other provisions of this Agreement, if so requested by the
Depositor or the Sub-Administrator, acting as agent of the Administrator on
behalf of the Issuer, the Subservicer shall and shall cause any other
subservicer appointed by the Subservicer to provide such information regarding
the performance or servicing of the Subserviced Student Loans as is reasonably
required to facilitate preparation of quarterly distribution reports in
accordance with Item 1121 of Regulation AB.
 
Section 8.3         Subservicer Compliance Statement.  On or before March 20th
of each calendar year commencing in the calendar year of the Effective Date, if
prior to March 20th, or the following year, if after March 20th, the Subservicer
shall prepare and deliver to the Depositor, the Issuer, the Servicer, the
Sub-Administrator and the Administrator a statement of compliance addressed to
the Depositor, the Issuer, the Servicer, the Sub-Administrator and the
Administrator and signed by an Authorized Officer of the Subservicer, to the
effect that (i) a review of the Subservicer's activities during the immediately
preceding calendar year (or applicable portion thereof) and of its performance
under this Agreement during such period has been made under such officer's
supervision, and (ii) to the best of such officer's knowledge, based on such
review, the Subservicer has fulfilled all of its obligations under this
Agreement in all material respects throughout such calendar year (or applicable
portion thereof) or, if there has been a failure to fulfill any such obligation
in any material respect, specifically identifying each such failure known to
such officer and the nature and the status thereof and shall facilitate the
delivery of any required statement of compliance by each subservicer.
 
Section 8.4         Report on Assessment of Compliance and Attestation.
 
A.           On or before March 20th of each calendar year commencing in the
calendar year of the Effective Date, if prior to March 20th, or the following
year, if after March 20th, upon request from the Depositor or the
Sub-Administrator acting as agent of the Administrator on behalf of the Issuer,
the Subservicer shall:
 
 
(1)           deliver to the Depositor, the Servicer and the Issuer a report (in
form and substance reasonably satisfactory to the Issuer) regarding the
Subservicer's assessment of compliance with the Applicable Servicing Criteria
during the immediately preceding calendar year, as required under Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such report
shall be addressed to the Depositor, the Servicer and the Issuer and signed by
an Authorized Officer of the Subservicer, and shall address each of the
Applicable Servicing Criteria specified on a certification substantially in the
form of Attachment E attached to this Agreement;
 
(2)           deliver to the Depositor, the Servicer, the Issuer, the
Sub-Administrator and the Administrator a report of a registered public
accounting firm reasonably acceptable to the Sub-Administrator, acting on behalf
of the Issuer, that attests to, and reports on, the assessment of compliance
made by the Subservicer and delivered pursuant
 


 
33

--------------------------------------------------------------------------------

 


 
to the preceding paragraph.  Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;
 
(3)           cause each subservicer appointed by the Subservicer and each
Subcontractor, determined by the Subservicer to be "participating in the
servicing function" within the meaning of Item 1122 of Regulation AB, to deliver
to the Depositor, the Servicer, the Sub-Administrator and the Administrator,
acting on behalf of the Issuer, an assessment of compliance and accountants'
attestation as and when provided in paragraphs (1) and (2) of this Section; and
 
(4)           if requested by the Depositor, the Servicer, the Sub-Administrator
or the Administrator, acting on behalf of the Issuer, not later than February 1
of the calendar year in which such certification is to be delivered, deliver to
the Depositor, the Issuer, the Servicer, the Sub-Administrator, the
Administrator and any other Person that will be responsible for signing the
Sarbanes-Oxley Certification on behalf of an Issuer with respect to the related
securitization transaction the Annual Certification in the form attached hereto
as Attachment D.
 
The Subservicer acknowledges that the parties identified in clause A(4) above
may rely on any certification provided by the Subservicer or any other
subservicer appointed by the Subservicer pursuant to such clause in signing a
Sarbanes-Oxley Certification and filing such with the Commission.  Neither the
Depositor nor the Sub-Administrator, acting as agent of the Administrator on
behalf of the Issuer, will request delivery of the reports, attestations or
certifications, as applicable, under clause A above unless the Depositor is
required under the Exchange Act to file an annual report on Form 10-K for the
related calendar year.
 
Each assessment of compliance provided by a subservicer shall address each of
the Applicable Servicing Criteria specified on a certification to be delivered
to the Subservicer, the Servicer, the Depositor, the Issuer, the
Sub-Administrator and the Administrator on or prior to the date of such
appointment.  An assessment of compliance provided by a Subcontractor need not
address any elements of the Applicable Servicing Criteria other than those
specified by the Subservicer, the Servicer and the Issuer on the date of such
appointment.
 
ARTICLE IX
 
Section 9.1         Intended Third-Party Beneficiaries.  The Issuer, the Owner
Trustee, the Indenture Administrator, the Indenture Trustee, the Depositor and
the Noteholders are, as applicable, intended third-party beneficiaries of
Sections 3.1, 3.2, 3.4, 3.5, 4.1, 4.2, 4.3, 4.4, 4.5, 4.7, 4.8, 4.9, 4.10, 4.11,
4.12, 4.13, 4.14, 4.15, 4.17, 5.2, 5.5, 6.1, 6.2, 6.3, 6.4, 8.2, 8.3 and 8.4 of
this Agreement and shall have the right, power and authority to enforce the
provisions of these Sections as against the Subservicer, as such provisions
relate to their interests in the Subserviced Student Loans, as though they were
a party hereto.
 
 
[SIGNATURE PAGE FOLLOWS]
 


 
34

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their behalf by their duly authorized officers as of the date first
above written.
 



 
The Student Loan Corporation, as Servicer
         
By:
  /s/ Michael J. Reardon    
Name:
  Michael J. Reardon     
Title:
  President and CEO






 
Sallie Mae, Inc., as Subservicer
         
By:
  /s/ Paul J. Mayer    
Name:
  Paul J. Mayer    
Title:
  Senior Vice President





 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGED AND AGREED
TO WITH RESPECT TO SECTIONS 2.1(b) and 3.1.


Citibank (South Dakota), National Association, as Existing Subservicer
 
By:
  /s/ Kendall E. Stork    
Name:
  Kendall E. Stork     
Title:
  President and CEO   

 
 
 
ACKNOWLEDGED AND AGREED
TO WITH RESPECT TO SECTION 2.2
 
The Student Loan Corporation, as Administrator
 
By:
  /s/ Michael J. Reardon    
Name:
  Michael J. Reardon    
Title:
  President and CEO  

 
 
 
ACKNOWLEDGED AND AGREED
TO WITH RESPECT TO SECTION 3.1
 
U.S. Bank National Association, not in its individual capacity, but solely as
Indenture Trustee
 
By:
  /s/ Keith A. Maurmeier    
Name:
  Keith A. Maurmeier    
Title:
  Vice President  

 
 
 
ACKNOWLEDGED AND AGREED
TO WITH RESPECT TO SECTION 4.11.A.
 
SLC Student Loan Receivables I, Inc., as Depositor
 
By:
  /s/ Joseph P. Guage    
Name:
Joseph P. Guage    
Title:
Vice President, CFO and
Senior Securitization Officer
 

 

 
 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGED AND AGREED
TO WITH RESPECT TO SECTION 6.1


Citibank, N.A., not in its individual capacity, but solely as Indenture
Administrator
 
By:
  /s/ Douglas Peterson    
Name:
  Douglas Peterson    
Title:
  Chief Operating Officer  

 
 
 
ACKNOWLEDGED AND AGREED
TO WITH RESPECT TO SECTIONS 3.1 and  4.12.C
 
Citibank, N.A., not in its individual capacity, but solely as Eligible Lender
Trustee
 
By:
  /s/ Kristen Driscoll    
Name:
  Kristen Driscoll    
Title:
  Vice President  

 
 
 
ACKNOWLEDGED AND AGREED
TO WITH RESPECT TO SECTION 7.1
 
Citibank, N.A., in its individual capacity
 
By:
  /s/ Douglas Peterson    
Name:
  Douglas Peterson     
Title:
  Chief Operating Officer   





 
 

--------------------------------------------------------------------------------

 




 
 
ATTACHMENT A
 
SUBSERVICER REPORTS
 
[SEE ATTACHED]
 
 


 
Attachment A-1

--------------------------------------------------------------------------------

 




 
ATTACHMENT B-1
 
FILE LOCATIONS
 
 
Loan Servicing Center/Florida
P.O. Box 2975
Panama City, Florida 32402-2975
(904) 271-9207
 
Loan Servicing Center/Indianapolis
11100 USA Parkway
Fishers, Indiana 46038
(317) 849-6510
 
Loan Servicing Center/Pennsylvania
220 Lasley Avenue
Hanover Industrial Estates
Wilkes-Barre, Pennsylvania 18706
(717) 821-3600
 
Loan Servicing Center/Texas
777 Twin Creek Drive
Killeen, Texas 76543
(817) 554-4500
 
Western Regional Center (Nevada)
10550 W. Charleston Blvd.
Las Vegas, Nevada 89135
(702) 804-8437
 


 
Attachment B-1-1

--------------------------------------------------------------------------------

 




 
ATTACHMENT B-2
 
FILE LOCATIONS
 
 
The Student Loan Corporation
750 Washington Boulevard, 9th floor
Stamford, Connecticut 0690 1
(203) 975-6112
 
The Student Loan Corporation
99 Garnsey Road
Pittsford, New York 14534
 
Citibank (South Dakota), National Association
701 East 60th Street North
Lot 3, Block 3
Building 021, Floor 01 /Zone 3 8
Sioux Falls, South Dakota 57117
(605) 331-7307
 


 
Attachment B-2-1

--------------------------------------------------------------------------------

 




 
ATTACHMENT C
 
FORM OF CERTIFICATION TO BE
PROVIDED TO DEPOSITOR BY SUBSERVICER
 
CERTIFICATION
 
SLC Student Loan Trust 2010-1 (the "Issuer")
Student Loan Asset-Backed Notes (the "Notes")
 
I, [identify the certifying individual], a [title] of Sallie Mae, Inc. (the
"Subservicer"), certify to SLC Student Loan Receivables I, Inc. and the Servicer
and their respective officers, directors and affiliates, and with the knowledge
and intent that they will rely upon this certification (capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Subservicing Agreement, dated as of December 31, 2010 (the "Subservicing
Agreement"), between SLC, as servicer (the "Servicer") and the Subservicer),
that:
 
1.           I have reviewed the servicing reports or information relating to
the Issuer delivered by the Subservicer to the Servicer and the Indenture
Trustee covering [the fiscal year 20__;]
 
2.           Based on my knowledge, the servicing information in these reports
delivered by the Subservicer, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made, in light of the circumstances under which such statements
were made, not misleading as of the last day of the period covered by these
servicing reports;
 
3.           Based on my knowledge, the servicing information required to be
provided to the Indenture Trustee by the Subservicer under the Subservicing
Agreement for inclusion in the reports to be filed by the Indenture Trustee is
included in the servicing reports delivered by the Subservicer to the Indenture
Trustee;
 
4.           I am responsible for reviewing the activities performed by the
Subservicer under the Subservicing Agreement and based upon my knowledge and the
annual compliance review required under Section 3.2(a) of the Administration
Agreement with respect to the Servicer, and except as disclosed in the
compliance certificate delivered by the Subservicer under Section 3.2(a) of the
Administration Agreement, the Subservicer has fulfilled its obligations under
the Subservicing Agreement in all material respects in the year to which such
review applies; and
 


 
Attachment C-1

--------------------------------------------------------------------------------

 


 
5.           The reports disclose all significant deficiencies relating to the
Subservicer's compliance with the minimum servicing standards based upon the
report provided by an independent public accountant, after conducting a review
in compliance with the attestation standards established by the American
Institute of Certified Public Accountants, as set forth in the Administration
Agreement.
 
 
Dated:
 

     
Name:
   
Title:
 



 




 
Attachment C-2

--------------------------------------------------------------------------------

 




 
ATTACHMENT D
 
FORM OF ANNUAL CERTIFICATION
 
Re:  The Subservicing Agreement entered into as of December 31, 2010 (the
"Agreement"), by and among SLC, as Servicer and Sallie Mae, Inc., as
Subservicer.
 
I,__________________ , the _____________of  Sallie Mae, Inc. (the Subservicer),
certify to the Administrator, on behalf of the Issuer, the Servicer and their
respective officers, with the knowledge and intent that they will rely upon this
certification, that:
 
(1)           I have reviewed the servicer compliance statement of the
Subservicer provided in accordance with Item 1123 of Regulation AB (the
"Compliance Statement"), the report on assessment of the Subservicer's
compliance with the servicing criteria set forth in Item 1122(d) of Regulation
AB (the "Applicable Servicing Criteria"), provided in accordance with Rules
13a-18 and 15d-18 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act") and Item 1122 of Regulation AB (the "Servicing Assessment"), the
registered public accounting firm's attestation report provided in accordance
with Rules 13a-18 and 15d-18 under the Exchange Act and Item 1122(b) of
Regulation AB (the "Attestation Report"), and all servicing reports, officer's
certificates and other information relating to the servicing of the trust
student loans by the Servicer during __________ that were delivered by the
Subservicer to the Administrator, on behalf of the Issuer, pursuant to the
Agreement (collectively, the "Company Servicing Information");
 
(2)           Based on my knowledge, the Company Servicing Information, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
 
(3)           Based on my knowledge, all of the Company Servicing Information
required to be provided by the Subservicer under the Agreement has been provided
to the Administrator, on behalf of the Issuer;
 
(4)           I am responsible for reviewing the activities performed by the
Subservicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Subservicer has fulfilled its obligations under the Agreement in all
material respects; and
 


 
Attachment D-1

--------------------------------------------------------------------------------

 


 
(5)           The Compliance Statement required to be delivered by the
Subservicer pursuant to the Agreement, and the Servicing Assessment and
Attestation Report required to be provided by the Subservicer and by any
subservicer appointed by the Subservicer or Subcontractor pursuant to the
Agreement, have been provided to the Administrator, on behalf of the Issuer. Any
material instances of noncompliance described in such reports have been
disclosed to the Administrator, on behalf of the Issuer. Any material instance
of noncompliance with the Applicable Servicing Criteria has been disclosed in
such reports.
 



 
Date:
   
By:
   
Name:
   
Title:
 

 




 
Attachment D-2

--------------------------------------------------------------------------------

 




 
ATTACHMENT E
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
 
 
The assessment of compliance to be delivered by Sallie Mae, Inc., as the
Subservicer, shall address, at a minimum, the criteria identified below (the
"Applicable Servicing Criteria"):
 
Reference
Criteria
Applicability
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the Basic Documents.
X
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party's performance and
compliance with such servicing activities.
X
1122(d)(1)(iii)
Any requirements in the Basic Documents to maintain a back-up servicer for the
Subserviced Student Loans are maintained.
N/A
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on Subserviced Student Loans are deposited into the appropriate
custodial bank accounts and related bank clearing accounts no more than two
business days following receipt, or such other number of days specified in the
Basic Documents.
X
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the Basic Documents.
X
1122(d)(2)(iv) The related accounts for the transaction, such as cash reserve
accounts or accounts established as a form of overcollateralization, are
separately maintained (e.g., with  





 
Attachment E-1

--------------------------------------------------------------------------------

 




Reference
Criteria
Applicability
 
respect to commingling of cash) as set forth in the Basic Documents.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the Basic Documents. For purposes of this criterion,
"federally insured depository institution" with respect to a foreign financial
institution means a foreign financial institution that meets the requirements of
Rule 13k-1(b)(1) of the Securities Exchange Act.
X
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
X
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the Basic Documents; (C) reviewed and approved by
someone other than the person who prepared the reconciliation; and (D) contain
explanations for reconciling items. These reconciling items are resolved within
90 calendar days of their original identification, or such other number of days
specified in the Basic Documents.
X
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the Basic Documents and applicable Commission
requirements. Specifically, such reports (A) are prepared in accordance with
timeframes and other terms set forth in the Basic Documents; (B) provide
information calculated in accordance with the terms specified in the Basic
Documents; (C) are filed with the Commission as required by its rules and
regulations; and (D) agree with investors' or the trustee's records as to the
total unpaid principal balance and number of student loans serviced by the
Subservicer.
X
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the Basic
Documents.
X





 
Attachment E-2

--------------------------------------------------------------------------------

 




Reference
Criteria
Applicability
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Subservicer's investor records, or such other number of days specified in the
Basic Documents.
X
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on student loans is maintained as required by the Basic
Documents or related student loan documents.
X
1122(d)(4)(ii)
Student loan and related documents are safeguarded as required by the Basic
Documents
X
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the Basic
Documents.
X
1122(d)(4)(iv)
Payments on student loans, including any payoffs, made in accordance with the
related student loan documents are posted to the Subservicer's obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the Basic Documents, and allocated to principal, interest or
other items (e.g., escrow) in accordance with the related student loan
documents.
X
1122(d)(4)(v)
The Subservicer's records regarding the student loans agree with the
Subservicer's records with respect to an obligor's unpaid principal balance.
X
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's student loans (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the Basic Documents and related pool asset
documents.
X
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the Basic Documents.
X
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
student loan is delinquent in
X





 
Attachment E-3

--------------------------------------------------------------------------------

 




Reference
Criteria
Applicability
 
accordance with the Basic Documents. Such records are maintained on at least a
monthly basis, or such other period specified in the Basic Documents, and
describe the entity's activities in monitoring delinquent student loans
including, for example, phone calls, letters and payment rescheduling plans in
cases where delinquency is deemed temporary (e.g., illness or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for student loans with variable
rates are computed based on the related student loan documents.
X
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor's student loan
documents, on at least an annual basis, or such other period specified in the
Basic Documents; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable student loan documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related student loans, or such other number of days specified in the Basic
Documents.
X
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the Subservicer at least 30 calendar days prior to these dates,
or such other number of days specified in the Basic Documents.
X
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Subservicer's funds and not charged to the
obligor, unless the late payment was due to the obligor's error or omission.
X
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor's records maintained by the Subservicer, or such other number of
days specified in the Basic Documents.
X
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the Basic Documents.
X





 
Attachment E-4

--------------------------------------------------------------------------------

 




Reference
Criteria
Applicability
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the Basic
Documents.
X






 
Sallie Mae, Inc., not in its individual capacity but solely as Subservicer
     
Date:
       
By:
     
Name:
     
Title:
 



 




 
Attachment E-5

--------------------------------------------------------------------------------

 




 
ATTACHMENT F
 
LIMITED POWER OF ATTORNEY
 
WITNESSETH:
 
WHEREAS, The Student Loan Corporation, a Delaware corporation (the "Servicer")
and Sallie Mae, Inc., a Delaware corporation ("Subservicer"), are parties to the
Subservicing Agreement, dated as of December 31, 2010; and
 
WHEREAS, pursuant to the Subservicing Agreement, the Subservicer will perform
substantially all of the obligations and duties with regard to servicing of
certain education loans (the "Subserviced Student Loans") as provided therein;
and
 
WHEREAS, in order to carry out its obligations under the Subservicing Agreement
with respect to the Subserviced Student Loans, the Subservicer requires the
power to perform certain acts, including, but not limited to, execution of
promissory notes, assignment of notes to guarantors and filing of responses to
bankruptcy notices, in the name of SLC STUDENT LOAN TRUST 2010-1 (the "Issuer").
 
NOW THEREFORE, the Subservicer and the Issuer and the Owner Trustee agree:
 
1)           That each of the Issuer and the Owner Trustee do hereby make and
appoint Subservicer as its true and lawful attorney-in-fact to do all things
necessary to carry out Subservicer's obligations under the Subservicing
Agreement with respect to the Subserviced Student Loans, including, but not
limited to, the filing of proofs of claim with bankruptcy courts. This
instrument shall be construed and interpreted as a limited power of attorney
(the "Limited Power of Attorney") and is not to be construed as granting any
powers to Subservicer other than those necessary to carry out its obligations
under the Subservicing Agreement with respect to the Subserviced Student Loans.
 
2)           That this Limited Power of Attorney is effective as of [  ] [  ],
20[  ] and shall remain in force and effect until revoked in writing by the
Issuer or the Owner Trustee or until the Subservicing Agreement is
terminated.  This instrument shall supplement but not replace the powers
previously granted to the Subservicer in the Subservicing Agreement.
 


 
Attachment F-1

--------------------------------------------------------------------------------

 


 
The undersigned, being duly authorized, has executed this Limited Power of
Attorney as of [  ] [  ], 20[  ].
 



 
SLC STUDENT LOAN TRUST 2010-1, as Issuer
     
WILMINGTON TRUST COMPANY, as Owner Trustee
         
By:
     
Name:
     
Title:
 

 


 
The undersigned, being duly authorized, accepts the foregoing Limited Power of
Attorney for and on behalf of Subservicer, as of [  ] [  ], 20[  ].
 



 
Sallie Mae, Inc., as Subservicer
             
By:
     
Name:
     
Title:
 



 




 
Attachment F-2

--------------------------------------------------------------------------------

 




 
ATTACHMENT G
 
RESPONSIBILITIES OF THE SERVICER
 
The Servicer:
 
 
·
Shall (i) execute and deliver all amendments to, consents and other approvals
under the Basic Documents to which it is a party (or pursuant to which such
consents or approvals of the Servicer may be required from time to time) at the
written instruction and direction of the Subservicer and (ii) take such other
action reasonably necessary to effect the purposes of this Agreement as the
Subservicer may reasonably request in writing, in each case pursuant to Section
2.2(c).

 
 
·
Shall not exercise the Clean-Up Call except as directed in writing by the
Subservicer and shall, if requested, exercise the Clean-Up Call, on behalf of
and for the sole benefit of, the Subservicer pursuant to Section 2.3(a).

 
 
·
At the option of the Subservicer, shall accept the Subservicer's delegation to
the Sub-Subservicer during the Transition Period of the Subservicer's duties as
custodian under the Subservicing Agreement pursuant to the terms and conditions
of the Sub-Subservicing Agreement pursuant to Section 3.1.

 
 
·
Shall reasonably cooperate with the Subservicer in facilitating the transfer of
the Subserviced Student Loan Files from the Custodian to the Subservicer and the
Existing Subservicer in accordance with the terms and conditions of the
Sub-Subservicing Agreement pursuant to Section 3.1.

 
 
·
Shall cooperate with the Subservicer to provide the Subservicer with access to
the Subserviced Student Loan Files pursuant to Section 3.4.

 
 
·
Shall provide written instructions on or prior to the Effective Date  to the
Owner Trustee to furnish the Subservicer (as designee of the Servicer) with any
powers of attorney and other documents reasonably necessary or appropriate to
enable the Subservicer to carry out its servicing and administrative duties
under the Subservicing Agreement.  (Section 4.1)

 
 
·
Shall provide written instructions on or prior to the Effective Date to the
Issuer and the Owner Trustee to furnish the Subservicer (as designee of the
Servicer) with any power of attorney and other documents necessary or
appropriate to enable the Subservicer to convey certain documents to Guarantors
and to make claims with respect to Guarantee Payments.  (Section 4.2C)

 
 
·
Shall provide written instructions to the Issuer and the Owner Trustee to
furnish the Subservicer (as designee of the Servicer), with any power of
attorney and other documents reasonably necessary or appropriate to enable the
Subservicer to prepare and file claims forms and other documents and filings
with respect to Interest Subsidy Payments and Special Allowance
Payments.  (Section 4.2D)

 


 
Attachment G-1

--------------------------------------------------------------------------------

 


 
 
·
Shall accept the Subservicer's delegation to the Sub-Subservicer during the
Transition Period of the Subservicer's repurchase and other obligations under
Section 4.5A and 4.5B. of the Subservicing Agreement pursuant to the terms and
conditions of the Sub-Subservicing Agreement. (Section 4.5B)

 
 
·
Subject to the terms of the Depositor Agreement, deliver to the Subservicer any
reports or other information (including the Servicer's annual statement of
compliance described under Section 7.3 of the Servicing Agreement) required to
be provided to the Subservicer to enable the Subservicer to make filings
required by the Securities and Exchange Commission. (Section 4.11B)

 
 
·
Shall transmit immediately to the Subservicer any payment and any communications
received at any time by the Servicer with respect to a Subserviced Student
Loan  (including requests or notices of loan cancellation, notices of borrower
disqualification, letters, changes in address or status, notices of death or
disability, notices of bankruptcy and forms requesting deferment of repayment or
forbearance). (Section 4.12A)

 
 
·
Subject to the terms of the Depositor Agreement, shall cause the Administrator,
on behalf of the Issuer (including any of its assignees or designees) to
cooperate with the Subservicer by providing timely notice of requests for
information under the provisions of the Subservicing Agreement relating to
Regulation AB and by reasonably limiting such requests to information required,
in the Issuer's reasonable judgment, to comply with Regulation AB.  (Section
8.1)

 
 
·
Subject to the terms of the Depositor Agreement, make all filings and provide
any certifications, attestations and similar documents the Servicer is required
to make or provide under the Servicing Agreement pursuant to Regulation AB.

 
Attachment G-2
 

--------------------------------------------------------------------------------

 
 
 

